Exhibit 10. 1

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

WYETH,

THE LENDERS PARTY HERETO,

J.P. MORGAN SECURITIES INC.

and

CITIGROUP GLOBAL MARKETS INC.,

as Co-Lead Arrangers and Joint Bookrunners,

CITICORP USA INC.,

as Syndication Agent,

BANK OF AMERICA, N.A.,

THE BANK OF NOVA SCOTIA

and

UBS SECURITIES LLC,

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

Dated as of August 2, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

SECTION 1. DEFINITIONS    1

1.1 Defined Terms

   1

1.2 Other Definitional Provisions

   15 SECTION 2. THE COMMITTED RATE LOANS; THE BID LOANS; AMOUNT AND TERMS    16

2.1 The Committed Rate Loans

   16

2.2 The Bid Loans

   16

2.3 Denomination of Committed Rate Loans

   19

2.4 Fees

   19

2.5 Changes of Commitments

   20

2.6 Optional Prepayments

   20

2.7 Minimum Principal Amount of Tranches

   20

2.8 Committed Rate Loan Interest Rates and Payment Dates

   20

2.9 Conversion Options

   21

2.10 Computation of Interest and Fees

   21

2.11 Pro Rata Treatment, Payments and Evidence of Debt

   22

2.12 Non-Receipt of Funds by the Administrative Agent

   24

2.13 Inability to Determine Interest Rate

   24

2.14 Illegality

   25

2.15 Requirements of Law

   25

2.16 Indemnity

   27

2.17 Taxes

   28

2.18 Replacement of Lenders

   30

2.19 Incremental Commitments

   31

2.20 Termination Date Extension

   32 SECTION 3. REPRESENTATIONS AND WARRANTIES    32

3.1 Financial Condition

   32

3.2 No Change

   33

3.3 Existence; Compliance with Law

   33

3.4 Power; Authorization; Enforceable Obligations

   33

3.5 No Legal Bar; No Default

   33

3.6 No Material Litigation

   34

3.7 Investment Company Act

   34

3.8 Federal Regulations

   34

3.9 ERISA

   34

3.10 Environmental Matters

   34

3.11 Purpose of Loans

   35

3.12 Restrictions on Subsidiaries

   35 SECTION 4. CONDITIONS PRECEDENT    36

4.1 Conditions to Effective Date

   36

4.2 Conditions to All Loans

   36

 

(i)



--------------------------------------------------------------------------------

SECTION 5. COVENANTS    37

5.1 Financial Statements

   37

5.2 Certificates; Other Information

   38

5.3 Payment of Obligations

   39

5.4 Conduct of Business and Maintenance of Existence

   39

5.5 Maintenance of Property; Insurance

   39

5.6 Inspection of Property; Books and Records; Discussions

   39

5.7 Notices

   39

5.8 Environmental Laws

   40

5.9 Consolidated Adjusted Indebtedness to Adjusted Capitalization

   41

5.10 Liens, Etc.

   41 SECTION 6. EVENTS OF DEFAULT    41 SECTION 7. THE ADMINISTRATIVE AGENT   
44

7.1 Appointment

   44

7.2 Delegation of Duties

   44

7.3 Exculpatory Provisions

   44

7.4 Reliance by Administrative Agent

   44

7.5 Notice of Default

   45

7.6 Non-Reliance on Administrative Agent and Other Lenders

   45

7.7 Indemnification

   45

7.8 Administrative Agent in Its Individual Capacity

   46

7.9 Successor Administrative Agent

   46 SECTION 8. MISCELLANEOUS    46

8.1 Amendments and Waivers

   46

8.2 Notices

   47

8.3 No Waiver; Cumulative Remedies

   48

8.4 Survival of Representations and Warranties

   48

8.5 Payment of Expenses and Taxes

   49

8.6 Successors and Assigns; Participations; Purchasing Lenders

   50

8.7 Adjustments; Set-off

   52

8.8 Table of Contents and Section Headings

   53

8.9 Counterparts

   53

8.10 Severability

   53

8.11 Integration

   53

8.12 Governing Law

   53

8.13 Consent to Jurisdiction and Service of Process

   53

8.14 Confidentiality

   54

8.15 Acknowledgments

   55

8.16 Waivers Of Jury Trial

   55

8.17 Patriot Act.

   55

 

(ii)



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    Commitments EXHIBITS    Exhibit A    Form of Borrowing Notice
Exhibit B    Form of Bid Loan Request Exhibit C    Form of 2.17 Certificate
Exhibit D    Form of Bid Loan Offer - Absolute Rate Bid Loans Exhibit E    Form
of Bid Loan Offer - Index Rate Bid Loans Exhibit F    Form of Bid Loan
Confirmation Exhibit G    Form of Commitment Transfer Supplement Exhibit H   
Form of Certificate of Secretary of the Company Exhibit I    Form of Opinion of
Counsel to the Company Exhibit J    Form of Incremental Commitment Agreement

 

(iii)



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 2, 2007, among WYETH, a Delaware
corporation (the “Company”), the several banks and other financial institutions
from time to time parties to this Agreement (collectively, the “Lenders”;
individually, a “Lender”), J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL
MARKETS INC., as co-lead arrangers and joint bookrunners (in such capacity, the
“Co-Lead Arrangers”), CITICORP USA INC., as syndication agent (in such capacity,
the “Syndication Agent”), BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA and UBS
SECURITIES LLC, as co-documentation agents (in such capacity, the
“Co-Documentation Agents”) and JPMORGAN CHASE BANK, N.A., a national banking
association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Company has requested the Lenders to make loans to it in an amount
up to $3,000,000,000 as more particularly described herein;

WHEREAS, the Lenders are willing to make such loans on the terms and conditions
contained herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, terms defined in the preamble to
this Agreement have the meanings therein indicated, and the following terms have
the following meanings:

“Absolute Rate Bid Loan Request”: any Bid Loan Request requesting the Bid Loan
Lenders to offer to make Bid Loans at an absolute rate (as opposed to a rate
composed of the Applicable Index Rate plus (or minus) a margin).

“Act”: as defined in subsection 8.17.

“Adjusted Capitalization”: at any time, the sum of Consolidated Adjusted
Indebtedness plus Consolidated Net Worth.

“Administrative Agent”: as defined in the first paragraph of this Agreement.

“Administrative Questionnaire”: the Administrative Questionnaire in a form
supplied by the Administrative Agent to the Lenders.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

-1-



--------------------------------------------------------------------------------

“Aggregate Commitments”: at any time the sum of the Commitments then in effect
hereunder.

“Aggregate Loans”: at a particular time, the sum of the then aggregate
outstanding principal amount of Committed Rate Loans and Bid Loans.

“Agreement”: this Credit Agreement, as amended, supplemented or modified from
time to time in accordance with its terms.

“Alternate Base Rate”: for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime Rate”
shall mean the rate of interest per annum publicly announced from time to time
by JPMCB as its prime rate in effect at its principal office in New York City
(each change in the Prime Rate to be effective on the date such change is
publicly announced); and “Federal Funds Effective Rate” shall mean, for any day,
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the opening of
business on the date of such change.

“Alternate Base Rate Loans”: Committed Rate Loans that bear interest at an
interest rate based on the Alternate Base Rate.

“Applicable Index Rate”: in respect of any Bid Loan requested pursuant to an
Index Rate Bid Loan Request, the Eurodollar Rate applicable to the Interest
Period for such Bid Loan.

“Applicable Margin”: for any day, (x) in the case of Alternate Base Rate Loans,
0% per annum and (y) in the case of Eurodollar Loans, the rate per annum set
forth below opposite the Rating Period then in effect, provided that during a
Significant Usage Period, the Applicable Margin for all Eurodollar Loans shall
be increased by 0.050%:

 

-2-



--------------------------------------------------------------------------------

Rating Period

   Eurodollar
Rate
Margin  

Category A Period

   0.115 %

Category B Period

   0.135 %

Category C Period

   0.150 %

Category D Period

   0.190 %

Category E Period

   0.280 %

“Benefited Lender”: as defined in subsection 8.7(a).

“Bid Loan”: each Bid Loan made pursuant to subsection 2.2.

“Bid Loan Confirmation”: each confirmation by the Company of its acceptance of
Bid Loan Offers, which Bid Loan Confirmation shall be substantially in the form
of Exhibit F and shall be delivered to the Administrative Agent by facsimile
transmission.

“Bid Loan Date”: in respect of a Bid Loan, the day on which a Bid Loan Lender
makes such Bid Loan pursuant to subsection 2.2.

“Bid Loan Lenders”: Lenders from time to time designated as Bid Loan Lenders by
the Company by written notice to the Administrative Agent (which notice the
Administrative Agent shall transmit to each such Bid Loan Lender).

“Bid Loan Offer”: each offer by a Bid Loan Lender to make Bid Loans pursuant to
a Bid Loan Request, which Bid Loan Offer shall contain the information specified
in Exhibit D, in the case of an Absolute Rate Bid Loan Request, or Exhibit E, in
the case of an Index Rate Bid Loan Request, and shall be delivered to the
Administrative Agent by facsimile transmission or by telephone immediately
confirmed by facsimile transmission.

“Bid Loan Request”: each request by the Company for Bid Loan Lenders to submit
bids to make Bid Loans, which shall contain the information in respect of such
requested Bid Loans specified in Exhibit B and shall be delivered to the
Administrative Agent by facsimile transmission or by telephone, immediately
confirmed by facsimile transmission.

“Borrowing Date”: in respect of any Committed Rate Loan, the date such Committed
Rate Loan is made.

“Business”: as defined in subsection 3.10(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close; provided, however, that when used in connection with a rate
determination, borrowing or payment in respect of a Eurodollar Loan or an Index
Rate Bid Loan, the term “Business Day” shall also exclude any day on which
commercial banks are not open for dealings in Dollar deposits in the London
interbank market.

 

-3-



--------------------------------------------------------------------------------

“Category A Period”: subject to the Category Rules, at any time that either
(i) the S&P Credit Rating is AA- or better or (ii) the Moody’s Credit Rating is
Aa3 or better.

“Category B Period”: subject to the Category Rules, at any time that either
(i) the S&P Credit Rating is A+ or (ii) the Moody’s Credit Rating is A1.

“Category C Period”: subject to the Category Rules, at any time that either
(i) the S&P Credit Rating is A or (ii) the Moody’s Credit Rating is A2.

“Category D Period”: subject to the Category Rules, at any time that either
(i) the S&P Credit Rating is A- or (ii) the Moody’s Credit Rating is A3.

“Category E Period”: subject to the Category Rules, at any time that either
(i) the S&P Credit Rating is BBB+ or lower or (ii) the Moody’s Credit Rating is
Baa1 or lower.

“Category Rules”: the Rating Period applicable at any time shall be: (a) except
as provided in clauses (b), (c) and (d) below, the highest Rating Period for
which the Company meets either of the criteria set forth for such Rating Period,
(b) except as provided in clauses (c) and (d) below, if the Credit Ratings
differ by two or more Rating Period levels, the Rating Period which is one
Rating Period above the Rating Period in which the lower Credit Ratings falls,
(c) if one of the Credit Ratings falls in a Category E Period and the other
Credit Rating falls in a higher Rating Period, a Category E Period and (d) if
either S&P or Moody’s fails to have outstanding at the time a Credit Rating due
to the failure by the Company to provide requested information to, or otherwise
to fully cooperate with, such rating agency in establishing a Credit Rating, a
Category E Period. If the rating system of Moody’s and S&P shall change, or if
any such rating agency shall cease to be in the business of rating corporate
debt obligations, or if both Moody’s and S&P shall fail to have outstanding a
Credit Rating (other than by reason of the circumstances referred to in clause
(d) of the preceding sentence), the Company and the Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the applicable Rating Period shall be determined by
reference to the ratings most recently in effect prior to such change or
cessation.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the first paragraph of this Agreement.

“Co-Lead Arrangers”: as defined in the first paragraph of this Agreement.

“Commitment”: as to any Lender, the obligation of such Lender to make Committed
Rate Loans to the Company hereunder in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule I hereof, as such amount may from time to time be (x) increased by
any Incremental Commitment provided by such Lender pursuant to subsection 2.19
and/or (y) otherwise adjusted in accordance with this Agreement; collectively,
as to all the Lenders, the “Commitments”.

 

-4-



--------------------------------------------------------------------------------

“Commitment Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Aggregate Commitments (or (x) at any
time after the Final Termination Date, (y) at any time after the Commitments
shall have expired or terminated and (z) for the purposes of declaring the Loans
to be due and payable pursuant to Section 6, the percentage which the aggregate
principal amount of such Lender’s Loans then outstanding constitutes of the
aggregate principal amount of the Loans then outstanding).

“Commitment Period”: the period from and including the Effective Date to, but
not including, the Final Termination Date.

“Commitment Transfer Supplement”: a Commitment Transfer Supplement,
substantially in the form of Exhibit G.

“Committed Rate Loans”: Loans made pursuant to subsection 2.1(a).

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

“Company”: as defined in the first paragraph of this Agreement.

“Consolidated Adjusted Indebtedness”: at any date of determination,
(i) Consolidated Indebtedness at such date minus (ii) all cash, cash equivalents
and marketable securities held by the Company and its Subsidiaries at such date
free of liens, restrictions and other encumbrances (other than as arising by
operation of law in the ordinary course of business).

“Consolidated Indebtedness”: at any date of determination the principal amount
of all Indebtedness of the Company and its Subsidiaries required in accordance
with GAAP to be accounted for as debt, determined on a consolidated basis in
accordance with GAAP, provided that there shall be excluded from Consolidated
Indebtedness up to $500,000,000 in respect of Financing Leases arising as a
result of sale-leaseback transactions and which would otherwise be included in
the calculation of Consolidated Indebtedness.

“Consolidated Net Worth”: at any date of determination, the stockholders’ equity
of the Company and its Subsidiaries determined in accordance with GAAP and as
would be reflected on a consolidated balance sheet of the Company and its
Subsidiaries plus the minority interests reflected on such consolidated balance
sheet; provided that there shall be excluded from determining Consolidated Net
Worth of the Company and its Subsidiaries (i) any foreign currency translation
adjustment which otherwise would be included therein, (ii) the non-cash effects
of any accounting standards adopted or issued by the Financial Accounting
Standards Board after September 9, 1994 and (iii) the non-cash effects of any
unusual charges or restructuring charges.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Tangible Assets”: at the time of determination thereof, the
aggregate amount of all assets (as reflected on a consolidated balance sheet of
the Company and its Subsidiaries) after deducting therefrom all goodwill, trade
names, trademarks, patents, unamortized debt discount and expenses (to the
extent included in said aggregate amount of assets) and other like intangibles,
as set forth on the most recent consolidated balance sheet of the Company and
its Subsidiaries and computed in accordance with GAAP.

“Continuing Director”: as of any date of determination, (i) an individual who on
the date two years prior to such determination date was a member of the
Company’s Board of Directors and (ii) any new Director whose nomination for
election by the Company’s shareholders was approved by a vote of at least 75% of
the Directors then still in office who either were Directors on the date two
years prior to such determination date or whose nomination for election was
previously so approved.

“Continuing Lender”: at any time, each Lender that has an Individual Termination
Date which is the Final Termination Date at such time.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of its property is bound.

“Credit Ratings”: at any time, the then Moody’s Credit Rating and the then S&P
Credit Rating.

“Default”: any of the events specified in Section 6, whether or not any
requirement for the giving of notice or the lapse of time, or both, or any other
condition, has been satisfied.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Effective Date”: the date on which each of the conditions specified in
subsection 4.1 are satisfied in full or waived in accordance with this
Agreement.

“Eligible Transferee”: shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in Regulation D of the
Securities Act of 1933, as amended).

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

 

-6-



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurodollar Loans”: Committed Rate Loans, the rate of interest applicable to
which is based upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan or an Index Rate Bid Loan, the rate per annum
equal to the rate of interest determined on the basis of the rate for deposits
in Dollars for a period equal to such Interest Period commencing on the first
day of such Interest Period appearing on Reuters Screen LIBOR01 Page as of 11:00
A.M., London time, two Business Days prior to the beginning of such Interest
Period. In the event that such rate does not appear on Reuters Screen LIBOR01
Page (or otherwise on such service), the “Eurodollar Rate” shall be determined
by reference to such other publicly available service for displaying eurodollar
rates as may be agreed upon by the Administrative Agent and the Company or, in
the absence of such agreement, the “Eurodollar Rate” shall instead be the rate
per annum equal to the average (rounded upward to the nearest 1/16 of 1%) of the
respective rates notified to the Administrative Agent by each of the Reference
Lenders as the rate at which such Reference Lender is offered Dollar deposits at
or about 10:00 A.M., New York City time, two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where the
eurodollar and foreign currency and exchange operations of such Reference Lender
are then being conducted for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount (i) in the case of
Eurodollar Loans, comparable to the amount of the Eurodollar Loan of such
Reference Lender to be outstanding during such Interest Period and (ii) in the
case of an Index Rate Bid Loan by a Bid Loan Lender, equal to the amount of the
Index Rate Bid Loan or Loans of such Bid Loan Lender to which such Interest
Period applies.

“Event of Default”: any of the events specified in Section 6; provided, however,
that any requirement for the giving of notice or the lapse of time, or both, or
any other condition, has been satisfied.

“Existing 5-Year Credit Agreements”: (i) the Credit Agreement, dated as of
February 11, 2004, among the Company, the lenders party thereto, JPMCB, as
administrative agent, J.P. Morgan Securities Inc. and Citigroup Global Markets
Inc., as co-lead arrangers and joint bookrunners, and Citicorp North America,
Inc., as syndication agent, as in effect immediately prior to the occurrence of
the Effective Date, and (ii) the Credit Agreement, dated as of August 3, 2005,
among the Company, the lenders party thereto, JPMCB, as administrative agent,
J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as co-lead
arrangers and joint bookrunners, and Citicorp USA, Inc., as syndication agent,
as in effect immediately prior to the occurrence of the Effective Date.

“Extension Date”: the date occurring on each of the first and second
anniversaries of the Effective Date.

 

-7-



--------------------------------------------------------------------------------

“Facility Fee”: as defined in subsection 2.4.

“Facility Fee Percentage”: a percentage equal to at any time (i) during a
Category A Period, 0.035%, (ii) during a Category B Period, 0.040%, (iii) during
a Category C Period, 0.050%, (iv) during a Category D Period, 0.060%, and
(v) during a Category E Period, 0.070%.

“Federal Funds Effective Rate”: as defined in the definition of “Alternate Base
Rate”.

“Final Termination Date”: the earlier of (a) August 2, 2012, as such date may be
extended pursuant to subsection 2.20 and (b) the date on which the Commitments
shall terminate in accordance with the provisions of this Agreement.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“GAAP”: generally accepted accounting principles in effect in the United States
of America from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee

 

-8-



--------------------------------------------------------------------------------

Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.

“Incremental Commitment”: as to any Lender, any commitment by such Lender to
make Committed Rate Loans pursuant to subsection 2.19(b) as agreed to by such
Lender in the respective Incremental Commitment Agreement delivered pursuant to
subsection 2.19; it being understood, however, that on each date upon which an
Incremental Commitment of any Lender becomes effective, such Incremental
Commitment of such Lender shall be added to (and thereafter become a part of)
the Commitment of such Lender for all purposes of this Agreement as contemplated
by subsection 2.19.

“Incremental Commitment Agreement”: each Incremental Commitment Agreement in the
form of Exhibit J (appropriately completed) executed in accordance with
subsection 2.19.

“Incremental Commitment Date”: each date upon which an Incremental Commitment
under an Incremental Commitment Agreement becomes effective as provided in
subsection 2.19(b).

“Incremental Commitment Requirements”: with respect to any provision of an
Incremental Commitment on a given Incremental Commitment Date, the satisfaction
of each of the following conditions on or prior to such Incremental Commitment
Date: (1) no Default or Event of Default then exists or would result therefrom;
(2) all of the representations and warranties contained herein are true and
correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date), provided
that solely for purposes of this clause (2), the representation set forth in
subsection 3.2 shall be made (x), for any Incremental Commitment provided on or
after the date on which the Company delivers the financial statements required
to be delivered pursuant to Section 5.1(a) for the fiscal year of the Company
ending December 31, 2007, as if the reference to December 31, 2006 in such
subsection was instead a reference to the date on which the Company delivered
the financial statements required to be delivered pursuant to Section 5.1(a) for
the fiscal year of the Company then most recently ended and (y) without giving
effect to the developments and/or events (if any) listed on Schedule I to the
Incremental Commitment Agreement relating to such Incremental Commitment;
(3) the delivery by the Company to the Administrative Agent of an officer’s
certificate executed by an Authorized Officer of the Company and certifying as
to compliance with preceding clauses (1) and (2); (4) the delivery by the
Company to the Administrative Agent of an opinion or opinions from counsel to
the Company reasonably satisfactory to the Administrative Agent and dated such
date, consistent with those delivered to the Administrative Agent on the
Effective Date pursuant to Section 4.1(c) as may be reasonably requested by the
Administrative Agent; and (5) the delivery by the Company to the Administrative
Agent of such other officers’

 

-9-



--------------------------------------------------------------------------------

certificates, board of director resolutions and evidence of good standing as the
Administrative Agent shall reasonably request: provided that such certificates
and other documentation shall not be broader in scope or substance than the
corresponding closing documentation delivered pursuant to subsection 4.1 on the
Effective Date.

“Incremental Lender”: as defined in subsection 2.19(b).

“Indebtedness”: of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services
(other than current trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases,
(d) all obligations of such Person in respect of acceptances issued or created
for the account of such Person and (e) all liabilities secured by any Lien on
any property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

“Index Rate Bid Loan”: any Bid Loan made at an interest rate based upon the
Applicable Index Rate (as opposed to an absolute rate).

“Index Rate Bid Loan Request”: any Bid Loan Request requesting the Bid Loan
Lenders to offer to make Index Rate Bid Loans at an interest rate equal to the
Applicable Index Rate plus (or minus) a margin.

“Individual Commitment Period”: as to any Lender at any time, the period from
and including the Effective Date (or such later date on which the Commitment of
such Lender is purchased or becomes effective) to, but not including, the
Individual Termination Date of such Lender.

“Individual Termination Date”: as to any Lender, the earlier of (a) August 2,
2012, as such date may be extended for such Lender pursuant to subsection 2.20
and (b) the date on which the Commitments of such Lender shall terminate in
accordance with the provisions of this Agreement.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of such term as used in Section 4245 of
ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any Alternate Base Rate Loan, the last day of
each March, June, September and December to occur while such Loan is
outstanding, the Individual Termination Date of each Lender which has made such
Loan (in the case of any Non-Continuing Lender) and the Final Termination Date,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, and (c) as to any Eurodollar Loan having
an Interest Period longer than three months, each day which is three months
after the first day of such Interest Period and the last day of such Interest
Period.

 

-10-



--------------------------------------------------------------------------------

“Interest Period”: (a) with respect to any Eurodollar Loan,

(i) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such Eurodollar Loan and ending one, two,
three or six months thereafter, as selected by the Company in the notice of
borrowing or notice of conversion given with respect thereto; and

(ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months thereafter, as selected by the Company by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; and

(b) with respect to any Bid Loan, the period commencing on the Bid Loan Date
with respect to such Bid Loan and ending on the date not less than 7 nor more
than 180 days thereafter, as specified by the Company in such Bid Loan Request;

provided that the foregoing provisions are subject to the following:

(A) if any Interest Period pertaining to a Eurodollar Loan or an Index Rate Bid
Loan would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless the result
of such extension would be to carry such Interest Period into another calendar
month in which event such Interest Period shall end on the immediately preceding
Business Day;

(B) any Interest Period pertaining to a Eurodollar Loan or an Index Rate Bid
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the relevant
calendar month;

(C) if any Interest Period pertaining to a Bid Loan made pursuant to an Absolute
Rate Bid Loan Request would otherwise end on a day which is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day;

(D) if the Company shall fail to give notice as provided above, the Company
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected Eurodollar Loan; and

(E) any Interest Period in respect of any Loan that would otherwise extend
beyond the Individual Termination Date of any Lender shall end on the Individual
Termination Date of such Lender.

“JPMCB”: JPMorgan Chase Bank, N.A.

“Lender”: as defined in the first paragraph of this Agreement.

 

-11-



--------------------------------------------------------------------------------

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing).

“Loans”: the collective reference to the Committed Rate Loans and the Bid Loans.

“Majority Lenders”: at any time, the Lenders whose Commitment Percentages
hereunder aggregate in excess of 50%.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) the ability of the Company to perform its
material obligations under this Agreement or (c) the validity or enforceability
of this Agreement or the material rights or remedies of the Administrative Agent
or the Lenders hereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc.

“Moody’s Credit Rating”: at any time, the rating level (it being understood that
numerical modifiers and (+) (-) modifiers shall constitute rating levels) then
assigned by Moody’s to the Company’s senior unsecured long-term debt.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Continuing Lender”: at any time, each Lender which is not a Continuing
Lender at such time.

“Participant”: as defined in subsection 8.6(b).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted Liens”:

1. Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Subsidiaries, as the case may
be, in conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization);

 

-12-



--------------------------------------------------------------------------------

2. carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

3. pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

4. deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; and

5. any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement, and that such extension, renewal or
replacement Lien shall be limited to all or a part of the property which secured
the Lien so extended, renewed or replaced (plus improvements on such property).

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

“Plan”: at any particular time, any employee benefit plan which is subject to
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” as defined in the definition of Alternate Base Rate.

“Properties”: as defined in subsection 3.10(a).

“Purchasing Lenders”: as defined in subsection 8.6(c).

“Rating Period”: at any time, any of the Category A Period, the Category B
Period, the Category C Period, the Category D Period or the Category E Period as
then in effect.

“Reference Lenders”: JPMCB and Citicorp USA Inc.

“Register”: as defined in subsection 8.6(d).

 

-13-



--------------------------------------------------------------------------------

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

“Replaced Lender” and “Replacement Lender”: each as defined in subsection 2.18.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
subsections .22, .23, .25, .27, or .28 of PBGC Reg. §4043 or any successor
regulation thereto.

“Requirement of Law”: as to any Person, (x) the Certificate of Incorporation and
By-laws or other organizational or governing documents of such Person, and
(y) each law, treaty, rule or regulation or order or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer”: the Senior Vice President and CFO, the Senior Vice
President, Finance, the Treasurer, the Comptroller, the Assistant Comptroller or
the Assistant Treasurer of the Company.

“S&P”: Standard & Poor’s Ratings Services, a division of McGraw-Hill, Inc.

“S&P Credit Rating”: at any time, the rating level (it being understood that
numerical modifiers and (+) (-) modifiers shall constitute rating levels) then
assigned by S&P to the Company’s senior unsecured long-term debt.

“SEC”: the Securities and Exchange Commission (and any successor thereto).

“Significant Subsidiary”: any Subsidiary that satisfies the requirements of Rule
1-02(w) of Regulation S-X as adopted by the SEC under the provisions of the
Securities Act of 1933 and the Securities Exchange Act of 1934 as in force on
the date of this Agreement.

“Significant Usage Period”: any date on which the Aggregate Loans exceed 50% of
the Aggregate Commitments.

“Single Employer Plan”: any Plan which is subject to Title IV of ERISA, but is
not a Multiemployer Plan.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a

 

-14-



--------------------------------------------------------------------------------

“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company. Notwithstanding the foregoing, Unrestricted
Subsidiaries shall not be considered Subsidiaries of the Company for purposes of
this Agreement, except that any Unrestricted Subsidiary shall be treated as a
consolidated Subsidiary of the Company for purposes of calculating compliance
with subsection 5.9 (and the definitions required to make such calculations)
until such time as the Company certifies to the Administrative Agent that with
respect to such Unrestricted Subsidiary, (x) the Company no longer desires to
treat such Person as a consolidated Subsidiary for such purpose and (y) no
creditor of such Person has recourse (whether pursuant to a guaranty or similar
arrangement, or otherwise) to the Company or any of its Significant Subsidiaries
with respect to any material obligations of such Person.

“Syndication Agent”: as defined in the first paragraph of this Agreement.

“Taxes”: as defined in subsection 2.17(a).

“Tranche”: the collective reference to Eurodollar Loans whose Interest Periods
begin and end on the same day.

“Transfer Effective Date”: as defined in each Commitment Transfer Supplement.

“Transferee”: as defined in subsection 8.6(f).

“2.17 Certificate”: as defined in subsection 2.17(b).

“Type”: as to any Loan, its nature as an Alternate Base Rate Loan or Eurodollar
Loan, as the case may be.

“Unrestricted Subsidiary”: any Person designated by the Company, in each case so
long as (i) a majority of the equity interests are owned by the Company and its
Subsidiaries and (ii) the Company and its Subsidiaries are unable to exercise
control over such Person without material restriction.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(b) As used herein and in any certificate or other document made or delivered
pursuant hereto, accounting terms relating to the Company and its Subsidiaries
not defined in subsection 1.1 and accounting terms partly defined in subsection
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

 

-15-



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. THE COMMITTED RATE LOANS; THE BID LOANS; AMOUNT AND TERMS

2.1 The Committed Rate Loans. (a) During its Individual Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
loans (individually, a “Committed Rate Loan”) to the Company from time to time
in an aggregate principal amount at any one time outstanding not to exceed
(after giving effect to the simultaneous use of the proceeds thereof to repay
Loans) such Lender’s Commitment, provided that no Committed Rate Loan shall be
made hereunder which would result in the Aggregate Loans (after giving effect to
the simultaneous use of the proceeds thereof to repay Loans) being in excess of
the Aggregate Commitments then in effect. The Company may use the Commitments to
borrow, repay and reborrow Committed Rate Loans from time to time during the
Commitment Period, all in accordance with the terms and conditions hereof.

(b) The Committed Rate Loans may be (i) Eurodollar Loans, (ii) Alternate Base
Rate Loans or (iii) a combination thereof.

(c) The Company may borrow Committed Rate Loans on any Business Day; provided,
however, that the Company, shall give the Administrative Agent irrevocable
notice thereof (which notice must be received by the Administrative Agent
(i) prior to 12:00 Noon, New York City time, three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans and (ii) prior to
11:00 A.M., New York City time, on the requested Borrowing Date, in the case of
Alternate Base Rate Loans). Each such notice shall be given by facsimile
transmission substantially in the form of Exhibit A (with appropriate
insertions) or shall be given by telephone (specifying the information set forth
in Exhibit A) promptly confirmed by notice given by facsimile transmission
substantially in the form of Exhibit A (with appropriate insertions). On the day
of receipt of any such notice from the Company, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its
share of each borrowing available to the Administrative Agent for the account of
the Company at the office of the Administrative Agent set forth in subsection
8.2 by 11:00 A.M. (or 3:00 P.M., in the case of Alternate Base Rate Loans), New
York City time, on the Borrowing Date requested by the Company in funds
immediately available to the Administrative Agent as the Administrative Agent
may direct. The proceeds of all such Committed Rate Loans will then be promptly
made available to the Company by the Administrative Agent at the office of the
Administrative Agent specified in subsection 8.2 by crediting the account of the
Company on the books of such office of the Administrative Agent with the
aggregate of the amount made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

(d) All Committed Rate Loans made by any Lender shall be due and payable upon
the Individual Termination Date of such Lender.

2.2 The Bid Loans. (a) The Company may borrow Bid Loans from a Bid Loan Lender
from time to time on any Business Day during the Individual Commitment Period of
such Bid Loan Lender in the manner set forth in this subsection and in amounts
such that the

 

-16-



--------------------------------------------------------------------------------

Aggregate Loans at any time outstanding shall not exceed (after giving effect to
the simultaneous use of the proceeds thereof to repay Loans) the Aggregate
Commitments at such time, provided, however, that the aggregate principal amount
of the outstanding Bid Loans of a Bid Loan Lender may (but shall not be required
to) exceed its Commitment.

(b) (i) The Company shall request Bid Loans by delivering a Bid Loan Request to
the Administrative Agent, not later than 12:00 Noon (New York City time) four
Business Days prior to the proposed Bid Loan Date (in the case of an Index Rate
Bid Loan Request), and not later than 10:00 A.M. (New York City time) one
Business Day prior to the proposed Bid Loan Date (in the case of an Absolute
Rate Bid Loan Request). Each Bid Loan Request may solicit bids for Bid Loans in
an aggregate principal amount of $50,000,000 or an integral multiple of
$5,000,000 in excess thereof and for not more than three alternative Interest
Periods for such Bid Loans. The Interest Period for each Bid Loan shall end not
less than 7 days (one month in the case of Index Rate Bid Loans) nor more than
180 days (six months in the case of Index Rate Bid Loans) after the Bid Loan
Date therefor (and in any event subject to the proviso to the definition of
“Interest Period” in subsection 1.1). The Administrative Agent shall promptly
notify each Bid Loan Lender by facsimile transmission of the contents of each
Bid Loan Request received by it.

(ii) In the case of an Index Rate Bid Loan Request, upon receipt of notice from
the Administrative Agent of the contents of such Bid Loan Request, any Bid Loan
Lender that elects, in its sole discretion, to do so, shall irrevocably offer to
make one or more Bid Loans to the Company at the Applicable Index Rate plus or
minus a margin for each such Bid Loan determined by such Bid Loan Lender, in its
sole discretion. Any such irrevocable offer shall be made by delivering a Bid
Loan Offer to the Administrative Agent before 10:30 A.M. (New York City time)
three Business Days before the proposed Bid Loan Date, setting forth the maximum
amount of Bid Loans for each Interest Period, and the aggregate maximum amount
for all Interest Periods, which such Lender would be willing to make (which
amount may, subject to subsection 2.2(a), exceed such Lender’s Commitment) and
the margin above or below the Applicable Index Rate at which such Bid Loan
Lender is willing to make each such Bid Loan; the Administrative Agent shall
advise the Company before 11:15 A.M. (New York City time) three Business Days
before the proposed Bid Loan Date of the contents of each such Bid Loan Offer
received by it. If the Administrative Agent in its capacity as a Bid Loan Lender
shall, in its sole discretion, elect to make any such offer, it shall advise the
Company of the contents of its Bid Loan Offer before 10:15 A.M. (New York City
time) three Business Days before the proposed Bid Loan Date.

(iii) In the case of an Absolute Rate Bid Loan Request, upon receipt of notice
from the Administrative Agent of the contents of such Bid Loan Request, any Bid
Loan Lender that elects, in its sole discretion, to do so, shall irrevocably
offer to make one or more Bid Loans to the Company at a rate or rates of
interest for each such Bid Loan determined by such Bid Loan Lender in its sole
discretion. Any such irrevocable offer shall be made by delivering a Bid Loan
Offer to the Administrative Agent before 9:30 A.M. (New York City time) on the
proposed Bid Loan Date, setting forth the maximum amount of Bid Loans for each
Interest Period, and the aggregate maximum amount for all Interest Periods,
which such Bid Loan Lender would be willing to make (which amount may, subject
to subsection 2.2(a), exceed such Bid Loan Lender’s Commitment) and the rate or
rates of interest at which such Bid Loan Lender is willing

 

-17-



--------------------------------------------------------------------------------

to make each such Bid Loan; the Administrative Agent shall advise the Company
before 10:15 A.M. (New York City time) on the proposed Bid Loan Date of the
contents of each such Bid Loan Offer received by it. If the Administrative Agent
in its capacity as a Bid Loan Lender shall, in its sole discretion, elect to
make any such offer, it shall advise the Company of the contents of its Bid Loan
Offer before 9:15 A.M. (New York City time) on the proposed Bid Loan Date.

(iv) The Company shall before 11:45 A.M. (New York City time) three Business
Days before the proposed Bid Loan Date (in the case of Bid Loans requested by an
Index Rate Bid Loan Request) and before 10:45 A.M. (New York City time) on the
proposed Bid Loan Date (in the case of Bid Loans requested by an Absolute Rate
Bid Loan Request) either, in its absolute discretion:

(A) cancel such Bid Loan Request by giving the Administrative Agent telephone
notice to that effect, or

(B) accept one or more of the offers made by any Bid Loan Lender or Bid Loan
Lenders pursuant to clause (ii) or clause (iii) above, as the case may be, by
giving telephone notice to the Administrative Agent (immediately confirmed by
delivery to the Administrative Agent of a Bid Loan Confirmation) of the amount
of Bid Loans for each relevant Interest Period to be made by each Bid Loan
Lender (which amount shall be equal to or less than the maximum amount for such
Interest Period specified in the Bid Loan Offer of such Bid Loan Lender, and for
all Interest Periods included in such Bid Loan Offer shall be equal to or less
than the aggregate maximum amount specified in such Bid Loan Offer for all such
Interest Periods) and reject any remaining offers made by Bid Loan Lenders
pursuant to clause (ii) or clause (iii) above, as the case may be; provided,
however, that (x) the Company may not accept offers for Bid Loans for any
Interest Period in an aggregate principal amount in excess of the maximum
principal amount requested for such Interest Period in the related Bid Loan
Request, (y) if the Company accepts any of such offers, it must accept offers
strictly based upon pricing for such relevant Interest Period and no other
criteria whatsoever and (z) if two or more Bid Loan Lenders submit offers for
any Interest Period at identical pricing and the Company accepts any of such
offers but does not wish to borrow the total amount offered by such Bid Loan
Lenders with such identical pricing, the Company shall accept offers from all of
such Bid Loan Lenders in amounts allocated among them pro rata according to the
amounts offered by such Bid Loan Lenders (or as nearly pro rata as shall be
practicable, after giving effect to the requirement that Bid Loans made by a Bid
Loan Lender on a Bid Loan Date for each relevant Interest Period shall be in a
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof).

(v) If the Company notifies the Administrative Agent that a Bid Loan Request is
cancelled pursuant to clause (iv)(A) above, the Administrative Agent shall give
prompt telephone notice thereof to the Bid Loan Lenders, and the Bid Loans
requested thereby shall not be made.

(vi) If the Company accepts pursuant to clause (iv)(B) above one or more of the
offers made by any Bid Loan Lender or Bid Loan Lenders, the Administrative Agent
shall

 

-18-



--------------------------------------------------------------------------------

promptly notify by telephone each Bid Loan Lender which has made such an offer
of the aggregate amount of such Bid Loans to be made on such Bid Loan Date for
each Interest Period and of the acceptance or rejection of any offers to make
such Bid Loans made by such Bid Loan Lender. Each Bid Loan Lender which is to
make a Bid Loan shall, before 12:00 Noon (New York City time) on the Bid Loan
Date specified in the Bid Loan Request applicable thereto, make available to the
Administrative Agent at its office set forth in subsection 8.2 the amount of Bid
Loans to be made by such Bid Loan Lender, in immediately available funds. The
Administrative Agent will make such funds available to the Company promptly on
such date at the Administrative Agent’s aforesaid address. As soon as
practicable after each Bid Loan Date, the Administrative Agent shall notify each
Lender of the aggregate amount of Bid Loans advanced on such Bid Loan Date and
the respective Interest Periods therefor.

(c) Within the limits and on the conditions set forth in this subsection, the
Company may from time to time borrow under this subsection, repay pursuant to
paragraph (d) below, and reborrow under this subsection.

(d) The Company shall repay to the Administrative Agent for the account of each
Bid Loan Lender which has made a Bid Loan to it on the last day of the Interest
Period for such Bid Loan (such Interest Period being that specified by the
Company for repayment of such Bid Loan in the related Bid Loan Request) the then
unpaid principal amount of such Bid Loan. The Company shall not have the right
to prepay any principal amount of any Bid Loan without the prior consent of the
Bid Loan Lender with respect thereto.

(e) The Company shall pay interest on the unpaid principal amount of each Bid
Loan made to it from the applicable Bid Loan Date to the stated maturity date
thereof, at the rate of interest determined pursuant to paragraph (b) above
(calculated on the basis of a 360 day year for actual days elapsed), payable on
the interest payment date or dates specified by the Company for such Bid Loan in
the related Bid Loan Request. If all or a portion of the principal amount of any
Bid Loan or any interest payable thereon shall not be paid when due (whether at
the stated maturity, by acceleration or otherwise), such overdue amount shall,
without limiting any rights of any Lender under this Agreement, bear interest at
a rate per annum which is (x) in the case of overdue principal, 2% above the
rate which would otherwise be applicable to such Bid Loan until the scheduled
maturity date with respect thereto and for each day thereafter at a rate per
annum which is 2% above the Alternate Base Rate or (y) in the case of overdue
interest, 2% above the Alternate Base Rate plus the Applicable Margin, in each
case from the date of such non-payment until such amount is paid in full (after
as well as before judgment).

2.3 Denomination of Committed Rate Loans. Each borrowing of Committed Rate Loans
shall be in an aggregate principal amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof.

2.4 Fees. The Company agrees to pay to the Administrative Agent, for the ratable
benefit of the Lenders, a facility fee (the “Facility Fee”) in an amount equal
to the Facility Fee Percentage, of the Aggregate Commitments from and including
the Effective Date to but excluding the Final Termination Date, payable
quarterly in arrears on the last day of each March, June, September and December
and, with respect to any Lender, on the Individual Termination Date of such
Lender. Such quarterly payment made hereunder shall be a payment in
consideration for holding open the availability of the Commitments or making the
Loans for the quarterly period completed on the date payment is due.

 

-19-



--------------------------------------------------------------------------------

2.5 Changes of Commitments. (a) The Company shall have the right to terminate or
reduce the unused portion of the Commitments at any time or from time to time
upon not less than three Business Days’ prior notice to the Administrative Agent
(which shall notify the Lenders thereof as soon as practicable) of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which shall be in a minimum amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof) and shall be
irrevocable and effective only upon receipt by the Administrative Agent,
provided that no such reduction or termination shall be permitted if after
giving effect thereto, and to any prepayments of the Committed Rate Loans made
on the effective date thereof, the then outstanding principal amount of the
Aggregate Loans would exceed the Aggregate Commitments then in effect.

(b) The Commitment of each Lender shall terminate on the Individual Termination
Date of such Lender.

(c) Subject to the right of the Company to obtain Incremental Commitments
pursuant to subsection 2.19, the Commitments once terminated or reduced pursuant
to this subsection may not be reinstated.

2.6 Optional Prepayments. (a) The Company may prepay Committed Rate Loans or
(with the consent of the Bid Loan Lender in respect thereof) Bid Loans upon
receipt by the Administrative Agent (which shall notify the Lenders thereof as
soon as practicable) of irrevocable notice from the Company prior to 11:30 A.M.
(New York City time) on the date of such prepayment.

(b) If any Eurodollar Loan shall be prepaid on any day under this subsection 2.6
other than the last day of the Interest Period applicable thereto, or prior to
the conversion thereof if a notice of conversion has been delivered with respect
thereto pursuant to subsection 2.9, the Company shall, on the date of such
payment, also pay all interest accrued on such Eurodollar Loan to the date of
such payment and all amounts payable pursuant to subsection 2.16 in connection
therewith.

2.7 Minimum Principal Amount of Tranches. All borrowings, payments and
pre-payments in respect of Committed Rate Loans shall be in such amounts and be
made pursuant to such elections so that after giving effect thereto the
aggregate principal amount of the Committed Rate Loans comprising any Tranche
shall not be less than $10,000,000 or a whole multiple of $1,000,000 in excess
thereof.

2.8 Committed Rate Loan Interest Rates and Payment Dates. (a) Each Committed
Rate Loan comprising each Eurodollar Tranche shall bear interest for each day
during each Interest Period with respect thereto at a rate per annum equal to
the Eurodollar Rate determined for such day plus the Applicable Margin.

(b) The Alternate Base Rate Loans shall bear interest at a rate per annum equal
to the Alternate Base Rate plus the Applicable Margin.

 

-20-



--------------------------------------------------------------------------------

(c) If all or a portion of the principal amount of any Committed Rate Loan which
is a Eurodollar Loan shall not be paid when due (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Committed
Rate Loan shall be converted to an Alternate Base Rate Loan at the end of the
Interest Period applicable thereto.

(d) If all or a portion of (i) the principal amount of any Committed Rate Loan,
(ii) any interest payable thereon or (iii) any fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
sub-section plus 2% or (y) in the case of overdue interest, fees or other
amounts, the rate described in paragraph (b) of this subsection plus 2%, in each
case from the date of such non-payment until such amount is paid in full (after
as well as before judgment).

(e) Interest on each Committed Rate Loan shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to paragraph
(d) of this subsection shall be payable from time to time on demand.

2.9 Conversion Options. (a) The Company may elect from time to time to convert
Alternate Base Rate Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable written notice of such election received by the Administrative
Agent prior to 12:00 Noon, New York City time, three Business Days prior to the
proposed conversion date. The Company may elect from time to time to convert
Eurodollar Loans to Alternate Base Rate Loans by giving the Administrative Agent
prior irrevocable notice of such election received by the Administrative Agent
prior to 12:00 Noon, New York City time, one Business Day prior to the proposed
conversion date. If the date upon which an Alternative Base Rate Loan is to be
converted to a Eurodollar Loan is not a Business Day in London, then such
conversion shall be made on the next succeeding Business Day in London and
during the period from such last day of an Interest Period to such succeeding
Business Day such Loan shall bear interest as if it were an Alternate Base Rate
Loan. All or any part of outstanding Eurodollar Loans and Alternate Base Rate
Loans may be converted as provided herein, provided that (i) no Loan may be
converted into a Eurodollar Loan when any Default or Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Lenders
have determined that such conversion is not appropriate and (ii) partial
conversions shall be in an aggregate principal amount of $10,000,000 or a whole
multiple of $1,000,000 in excess thereof.

(b) Any Eurodollar Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in subsection 2.9(a); provided, that no Eurodollar
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, and the Administrative Agent or the Majority Lenders have
determined that such a continuation is not appropriate, in which case such Loan
shall be automatically converted to an Alternate Base Rate Loan on the last day
of the then current Interest Period with respect thereto.

2.10 Computation of Interest and Fees. (a) Interest payable hereunder with
respect to Alternate Base Rate Loans shall be calculated on the basis of a year
of 365/6 days for the actual days elapsed. All other fees, interest and all
other amounts payable hereunder shall be

 

-21-



--------------------------------------------------------------------------------

calculated on the basis of a 360 day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of each determination of a Eurodollar Rate on the Business Day of the
determination thereof. Any change in the interest rate on a Committed Rate Loan
resulting from a change in the Alternate Base Rate shall become effective as of
the opening of business on the day on which such change in the Alternate Base
Rate shall become effective. The Administrative Agent shall as soon as
practicable notify the Company and the Lenders of the effective date and the
amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations and the computations used by the Administrative Agent in
determining any interest rate.

(c) If any Reference Lender’s Commitment shall terminate for any reason
whatsoever (otherwise than with termination of all the Commitments), such
Reference Lender shall thereupon cease to be a Reference Lender, and if for any
reason there shall cease to be at least two Reference Lenders, then the
Administrative Agent (after consultation with the Company and the Lenders)
shall, by notice to the Company and the Lenders, designate another Lender as a
Reference Lender (who shall be reasonably acceptable to the Company) so that
there shall at all times be at least two Reference Lenders.

(d) Each Reference Lender shall use its best efforts to furnish quotations of
rates to the Administrative Agent when and as contemplated hereby. If any of the
Reference Lenders shall be unable or otherwise fails to supply such rates to the
Administrative Agent upon its request, the rate of interest shall, subject to
the provisions of subsection 2.13, be determined on the basis of the quotations
of the remaining Reference Lenders or Reference Lender.

2.11 Pro Rata Treatment, Payments and Evidence of Debt. (a) Each borrowing of
Committed Rate Loans and any reduction of the Commitments shall be made pro rata
according to the respective Commitment Percentages of the Lenders. Each payment
by the Company under this Agreement shall be applied, first, to any fees then
due and owing by the Company pursuant to subsection 2.4, second, to interest
then due and owing in respect of the Loans and, third, to principal then due and
owing in respect of the Loans. Each payment by the Company on account of any
fees pursuant to subsection 2.4 shall be made pro rata in accordance with the
respective amounts due and owing. Each payment (other than prepayments) by the
Company on account of principal of and interest on the Committed Rate Loans
shall be made pro rata according to the respective amounts due and owing. Each
prepayment on account of principal of the Loans (except to the extent designated
to be applied to Bid Loans) shall be applied, first, to such of the Committed
Rate Loans as the Company may designate (to be applied pro rata among the
Lenders), and, second, after all Committed Rate Loans shall have been paid in
full, to Bid Loans, pro rata according to the respective amounts outstanding;
provided, that nothing herein shall be deemed to permit optional prepayments on
account of Bid Loans without the prior consent of the Bid Loan Lender with
respect thereto. Notwithstanding the foregoing, (i) prepayments made pursuant to
subsection 2.18 shall be applied in accordance with such subsection,
(ii) borrowings and prepayments of Committed Rate Loans as contemplated pursuant
to Section 2.19(c) shall be made or applied, as applicable, in accordance with
such subsection,

 

-22-



--------------------------------------------------------------------------------

and (iii) the payment or prepayment of principal of Committed Rate Loans made by
a Non-Continuing Lender (and the related payment of any accrued but unpaid
interest or fees thereon), in each case on the Individual Termination Date of
such Non-Continuing Lender shall be applied pro rata among the Non-Continuing
Lenders whose Commitments terminate on such date pursuant to subsection 2.5(b)
(based on the Commitments of such Non-Continuing Lenders as in effect
immediately prior to the occurrence of such Individual Termination Date).

(b) All payments (including prepayments) to be made by the Company on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim (except as provided in subsection 2.17(b)) and shall be made to the
Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified in subsection 8.2 in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans or Index Rate Bid
Loans payable on the next preceding Business Day as a result of the following
sentence) becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurodollar Loan or an
Index Rate Bid Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Company to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Company to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to the two preceding sentences shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Company to repay the Loans in accordance with the terms of this
Agreement.

(d) Any Lender (including any Replacement Lender) may request that Loans made by
it be evidenced by a promissory note. In such event, the Company shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form reasonably satisfactory to the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to subsection 8.6) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

-23-



--------------------------------------------------------------------------------

2.12 Non-Receipt of Funds by the Administrative Agent. (a) Unless the
Administrative Agent shall have been notified by a Lender prior to the time a
Committed Rate Loan is to be made by such Lender (which notice shall be
effective upon receipt) that such Lender does not intend to make the proceeds of
such Committed Rate Loan available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such proceeds
available to the Administrative Agent at such time, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to the Company a corresponding amount. If such amount is made
available to the Administrative Agent on a date after such Borrowing Date, such
Lender shall pay to the Administrative Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Effective Rate during such
period, times (ii) the amount of such Lender’s Commitment Percentage of such
borrowing, times (iii) a fraction, the numerator of which is the number of days
that elapse from and including such Borrowing Date to the date on which such
Lender’s Commitment Percentage of such borrowing shall have become immediately
available to the Administrative Agent and the denominator of which is 360. If
such Lender’s Commitment Percentage is not in fact made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall be entitled to recover such amount with
interest thereon at the rate per annum applicable to Alternate Base Rate Loans
hereunder, on demand, from the Company.

(b) Unless the Administrative Agent shall have been notified by the Company
prior to the date on which any payment is due from it hereunder (which notice
shall be effective upon receipt) that the Company does not intend to make such
payment, the Administrative Agent may assume that the Company has made such
payment when due, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to each Lender on such
payment date an amount equal to the portion of such assumed payment to which
such Lender is entitled hereunder, and if the Company has not in fact made such
payment to the Administrative Agent, such Lender shall, on demand, repay to the
Administrative Agent the amount made available to such Lender. If such amount is
repaid to the Administrative Agent on a date after the date such amount was made
available to such Lender, such Lender shall pay to the Administrative Agent on
demand an amount equal to the product of (i) the daily average Federal Funds
Effective Rate during such period, times (ii) the amount made available to such
Lender by the Administrative Agent pursuant to this paragraph (b), times (iii) a
fraction, the numerator of which is the number of days that elapse from and
including the date on which such amount was made available to such Lender to the
date on which such amount shall have been repaid to the Administrative Agent by
such Lender and become immediately available to the Administrative Agent and the
denominator of which is 360.

(c) A certificate of the Administrative Agent submitted to the Company or any
Lender with respect to any amount owing under this subsection shall be
conclusive in the absence of manifest error.

2.13 Inability to Determine Interest Rate. (a) Notwithstanding any other
provision of this Agreement, if (i) the Administrative Agent reasonably
determines that, for any reason whatsoever, a rate for Eurodollar Loans cannot
be determined as provided in the definition of Eurodollar Rate for any Interest
Period or (ii) the Majority Lenders shall determine (which determination shall
be conclusive) that the rates for the purpose of computing the Eurodollar Rate
do not adequately and fairly reflect the cost to such Lenders of funding

 

-24-



--------------------------------------------------------------------------------

Eurodollar Loans that the Company has requested be outstanding as a Eurodollar
Tranche during such Interest Period, the Administrative Agent shall forthwith
give telephone notice of such determination, confirmed in writing, to the
Company and the Lenders at least two Business Days prior to the first day of
such Interest Period. Unless the Company shall have notified the Administrative
Agent upon receipt of such telephone notice that it wishes to rescind or modify
its request regarding such Eurodollar Loans, any Loans that were requested to be
made as Eurodollar Loans shall be made as Alternate Base Rate Loans and any
Loans that were requested to be converted into or continued as Eurodollar Loans
shall be converted into Alternate Base Rate Loans. Until any such notice has
been withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, Eurodollar Loans.

(b) In the event that the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Company) that by reason
of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for any
Interest Period with respect to a proposed Bid Loan to be made pursuant to an
Index Rate Bid Loan Request, the Administrative Agent shall forthwith give
telephone notice of such determination, confirmed in writing, to the Company and
the Bid Loan Lenders at least two Business Days prior to the proposed Bid Loan
Date, and such Bid Loans shall not be made on such Bid Loan Date. Until any such
notice has been withdrawn by the Administrative Agent, no further Index Rate Bid
Loan Requests shall be submitted by the Company.

2.14 Illegality. Notwithstanding any other provision of this Agreement, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof by any relevant Governmental Authority to any Lender shall
make it unlawful for such Lender to make or maintain Eurodollar Loans as
contemplated by this Agreement or to obtain in the interbank eurodollar market
the funds with which to make such Loans, (a) such Lender shall promptly notify
the Administrative Agent and the Company thereof, (b) the commitment of such
Lender hereunder to make Eurodollar Loans or continue Eurodollar Loans as such
shall forthwith be cancelled and (c) such Lender’s Committed Rate Loans then
outstanding as Eurodollar Loans, if any, shall be converted on the last day of
the Interest Period for such Loans or within such earlier period as required by
law into Alternate Base Rate Loans. The Company hereby agrees promptly to pay
any Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs reasonably incurred by such Lender in making
any repayment in accordance with this subsection including, but not limited to,
any interest or fees payable by such Lender to lenders of funds obtained by it
in order to make or maintain its Eurodollar Loans hereunder. A certificate as to
any additional amounts payable pursuant to this subsection submitted by such
Lender, through the Administrative Agent, to the Company shall be conclusive in
the absence of manifest error. Each Lender agrees to use reasonable efforts to
avoid or to minimize any amounts which may otherwise be payable pursuant to this
subsection; provided, however, that such efforts shall not cause the imposition
on such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender to be material.

2.15 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender

 

-25-



--------------------------------------------------------------------------------

with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:

(i) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Lender which are not otherwise covered by subsection 2.15(b); or

(ii) does or shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining Loans or to reduce any amount receivable hereunder, then,
in any such case, the Company shall promptly pay such Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such additional
cost or reduced amount receivable which such Lender reasonably deems to be
material as determined by such Lender with respect to its Eurodollar Loans;
provided however, that the Company shall have no obligation under this
subsection 2.15 to pay such Lender any additional amounts with respect to any
such additional cost or reduced amount receivable resulting from taxes addressed
in subsection 2.17. A certificate as to any additional amounts payable pursuant
to this subsection submitted by such Lender, through the Administrative Agent,
to the Company shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts to avoid or to minimize any amounts which might
otherwise be payable pursuant to this paragraph of this subsection; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender to be
material.

(b) In addition to amounts which may become payable from time to time pursuant
to paragraph (a) of this subsection, the Company agrees to pay to each Lender
which requests compensation under this paragraph (b) (by notice to the Company),
on the last day of each Interest Period with respect to any Eurodollar Loan made
by such Lender, so long as such Lender shall be required to maintain reserves
against “Eurocurrency liabilities” under Regulation D of the Board of Governors
of the Federal Reserve System (or, so long as such Lender may be required by
such Board of Governors or by any other Governmental Authority to maintain
reserves against any other category of liabilities which includes deposits by
reference to which the interest rate on Eurodollar Loans is determined as
provided in this Agreement or against any category of extensions of credit or
other assets of such Lender which includes any Eurodollar Loans), an additional
amount (determined by such Lender and notified to the Company) representing such
Lender’s calculation or, if an accurate calculation is impracticable, reasonable
estimate (using such reasonable means of allocation as such Lender shall
determine) of the actual costs, if any, incurred by such Lender during such
Interest Period as a result of the applicability of the foregoing reserves to
such Eurodollar Loans, which amount in any event shall not exceed the product of
the following for each day of such Interest Period:

(i) the principal amount of the Eurodollar Loans made by such Lender to which
such Interest Period relates outstanding on such day; and

 

-26-



--------------------------------------------------------------------------------

(ii) the difference between (x) a fraction (expressed as a decimal) the
numerator of which is the Eurodollar Rate (expressed as a decimal) applicable to
such Eurodollar Loan and the denominator of which is one minus the maximum rate
(expressed as a decimal) at which such reserve requirements are imposed by such
Board of Governors or other Governmental Authority on such date minus (y) such
numerator; and

(iii) a fraction the numerator of which is one and the denominator of which is
360.

(c) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any central bank or Governmental Authority
made subsequent to the date hereof does or shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 15 days after demand by such Lender, the Company
shall pay to such Lender such additional amount as shall be certified by such
Lender as being required to compensate it for such reduction.

(d) Notwithstanding anything to the contrary contained herein, the Company shall
not have any obligation to pay to any Lender amounts owing under this subsection
2.15 for any period which is more than 60 days prior to the date upon which the
request for payment therefor is delivered to the Company; provided that in no
event shall the Company have any obligation to pay to any Lender amounts owing
under subsection 2.15(b) for any period which is prior to the commencement of
the Interest Period in effect at the time a demand for payment is made by such
Lender.

(e) The agreements in this subsection shall survive the termination of this
Agreement and payment of the Loans and all other amounts payable hereunder.

2.16 Indemnity. The Company hereby agrees to indemnify each Lender and to hold
such Lender harmless from any funding loss or expense which such Lender may
sustain or incur as a consequence of (a) default by the Company in payment of
the principal amount of or interest on any Loan by such Lender in accordance
with the terms of subsections 2.1(d), 2.2(d), 2.2(e) and 2.8(e), as the case may
be, (b) default by the Company in making a borrowing after the Company has given
a notice in accordance with subsection 2.1 or 2.2, (c) default by the Company in
making any prepayment after the Company has given a notice in accordance with
subsection 2.6 and/or (d) the making by the Company of a prepayment of a
Committed Rate Loan (including without limitation, any prepayment of an
Alternate Base Rate Loan after notice of conversion to a Eurodollar Loan has
been delivered with respect thereto pursuant to subsection 2.9), or the
conversion thereof, on a day which is not the last day of the Interest Period
with respect thereto, in each case including, but not limited to, any such loss
or expense arising from interest or fees payable by such Lender to lenders of
funds obtained by it in order to maintain its Loans hereunder. A certificate as
to any additional amounts payable pursuant to this

 

-27-



--------------------------------------------------------------------------------

subsection submitted by any Lender, through the Administrative Agent, to the
Company (which certificate must be delivered to the Administrative Agent within
thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error. The agreements in this subsection
shall survive termination of this Agreement and payment of the Loans and all
other amounts payable hereunder.

2.17 Taxes. (a) All payments made by the Company hereunder will be, except as
provided in subsection 2.17(b), made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
Governmental Authority or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding any tax imposed
on or measured by the net income or net profits of a Lender (or franchise,
capital or other similar taxes imposed in lieu of a tax on net income or net
profits), pursuant to the laws of the jurisdiction in which it is organized or
the jurisdiction in which the principal office or applicable lending office of
such Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed, the
Company agrees to pay the full amount of such Taxes, and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, after withholding or deduction for or on account of any Taxes, will
not be less than the amount that would have been paid had no such withholding or
deduction of Taxes been made. The Company will furnish to the Administrative
Agent as soon as practicable after the date the payment of any Taxes is due
pursuant to applicable law certified copies (to the extent reasonably available
and required by law) of tax receipts evidencing such payment by the Company. The
Company agrees to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
agrees to deliver to the Company and the Administrative Agent on or prior to the
Effective Date, or in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to subsection 8.6(c) (unless the
respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or W-8BEN (with respect to the benefit of any income tax
treaty) (or successor forms) certifying to such Lender’s entitlement to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement, or (ii) if the Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, either Internal Revenue Service
Form W-8ECI or W-8BEN (with respect to the benefit of any income tax treaty)
pursuant to clause (i) above, or (x) a certificate substantially in the form of
Exhibit C (any such certificate, a “2.17 Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exception under Sections 871(h) or 881(c) of
the Code) (or successor form) certifying to such Lender’s entitlement to an
exemption from United States withholding tax with respect to payments of
interest to be made under this Agreement. In addition, each Lender agrees that
it will deliver upon the Company’s request updated versions of the foregoing, as
applicable, whenever the previous certification has become obsolete or

 

-28-



--------------------------------------------------------------------------------

inaccurate in any material respect, together with such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement, or it shall immediately notify the
Company and the Administrative Agent of its inability to deliver any such Form
or Certificate, in which case such Lender shall not be required to deliver any
such Form or Certificate pursuant to this subsection 2.17(b). Notwithstanding
anything to the contrary contained in subsection 2.17(a), but subject to the
immediately succeeding sentence, (x) the Company shall be entitled, to the
extent it is required to do so by law, to deduct or withhold Taxes imposed by
the United States (or any political subdivision or taxing authority thereof or
therein) from interest, fees or other amounts payable hereunder for the account
of any Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
and (y) the Company shall not be obligated pursuant to subsection 2.17(a) hereof
to gross-up payments to be made to or otherwise indemnify a Lender in respect of
such Taxes to the extent that such Lender has not provided to the Company U.S.
Internal Revenue Service Forms (and, if applicable, a 2.17 Certificate) that
establish a complete exemption from such deduction or withholding.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this subsection 2.17, the Company agrees to pay additional amounts
and to indemnify each Lender in the manner set forth in subsection 2.17(a)
(without regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of the incremental amount of Taxes deducted or withheld
or required to be deducted or withheld by it as a result of any changes after
the Effective Date, or in the case of a Lender that is an assignee or transferee
of an interest under this Agreement pursuant to subsection 8.6(c), after the
date of such assignment or transfer to such Lender, in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of Taxes even
if such Lender is unable, as a result of such changes, to deliver the forms or
2.17 Certificate described in clause (i) or (ii) of the first sentence of this
subsection 2.17(b).

(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its lending office) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this subsection; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender to be material.

(d) If the Company pays any additional amount pursuant to this subsection 2.17
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it. In the event that such Lender
receives such a refund or credit, such Lender shall pay to the Company an amount
that such Lender reasonably determines is equal to the net tax benefit obtained
by such Lender as a result of such payment by the Company. In the event that no
refund or credit is obtained with respect to the Company’s payments to such
Lender pursuant to this subsection 2.17, then such Lender shall provide a
certification that such Lender has not received a refund or credit for such
payments. Nothing contained in this subsection 2.17 shall require a Lender to
disclose or detail the basis of its calculation of the amount of any tax benefit
or any other amount or the basis of its determination referred to in the proviso
to the first sentence of this subsection 2.17(d) to the Company or any other
party.

 

-29-



--------------------------------------------------------------------------------

(e) The agreements in this subsection shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.18 Replacement of Lenders. In the event that any Lender shall submit a request
for additional reimbursement under subsection 2.15(a), (b) or (c) or subsection
2.17 or refuses to give timely consent to proposed changes, waivers or
amendments with respect to this Agreement which have been approved by the
Majority Lenders as, and to the extent, provided in Section 8.1(b), the Company
shall have the right to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferee or Transferees, (collectively, the “Replacement
Lender”) reasonably acceptable to the Administrative Agent, provided that:

(i) at the time of any replacement pursuant to this subsection 2.18, the
Replacement Lender shall enter into one or more Commitment Transfer Supplements
pursuant to subsection 8.6(c) (and with all fees payable pursuant to subsection
8.6(e) to be paid by the Replacement Lender) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Committed Rate Loans
of the Replaced Lender hereunder, and in connection therewith, shall pay to the
Replaced Lender in respect thereof an amount equal to the sum of (x) an amount
equal to the principal of, and all accrued but unpaid interest on, all
outstanding Committed Rate Loans of the Replaced Lender, and (y) an amount equal
to all accrued but unpaid Facility Fees (if any) owing to the Replaced Lender
pursuant to subsection 2.4; and

(ii) all obligations of the Company owing to the Replaced Lender hereunder
(including the aforesaid increased fees but other than (x) those specifically
described in clause (i) above, if any, in respect of which the assignment
purchase price has been, or is concurrently being, paid and (y) accrued but not
due interest on, and the principal of, all Bid Loans of the Replaced Bank then
outstanding (which will be paid when and as due by the Company)) shall be paid
in full to such Replaced Lender by the Company concurrently with such
replacement; provided, that, no such payment shall be required in respect of
periods commencing (x) prior to the commencement of the Interest Period in
respect of which such payment is sought, in the case of any payment pursuant to
subsection 2.15(b), or (y) prior to the date which is 60 days prior to the date
of such payment request, in all other cases.

The Company will also be required to provide reimbursement to such Replaced
Lender for any additional amounts owing pursuant to subsection 2.15(a), (b) or
(c) or subsection 2.17 for the period subsequent to such request through the
date of such replacement. Upon the execution of the respective Commitment
Transfer Supplements and the payment of amounts referred to in clauses (i) and
(ii) above, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (and the obligation,
if any, owed it in respect of any outstanding Bid Loan), which shall survive as
to such Replaced Lender. The Administrative Agent agrees with the Company to use
diligent efforts to assist the Company in locating any necessary Replacement
Lender.

 

-30-



--------------------------------------------------------------------------------

2.19 Incremental Commitments. (a) The Company shall have the right, without
requiring the consent of any of the Lenders, to request at any time and from
time to time after the Effective Date so long as no Default or Event of Default
has occurred and is continuing, that one or more Lenders (and/or one or more
other Persons which are Eligible Transferees and which will become Lenders as
provided below) reasonably satisfactory to the Administrative Agent and the
Company (with such consent, in any such case, not to be unreasonably withheld)
provide Incremental Commitments and, subject to the applicable terms and
conditions contained in this Agreement, make Committed Rate Loans pursuant
thereto; it being understood and agreed, however, that (i) until such time, if
any, as such Lender has agreed in its sole discretion to provide an Incremental
Commitment and executed and delivered to the Administrative Agent an Incremental
Commitment Agreement in respect thereof as provided in clause (b) of this
subsection 2.19, such Lender shall not be obligated to fund any Committed Rate
Loans in excess of its Commitment as in effect prior to giving effect to such
Incremental Commitment provided pursuant to this subsection 2.19, (ii) any
Lender (including any Eligible Transferee who will become a Lender) may so
provide an Incremental Commitment without the consent of any other Lender,
(iii) each provision of Incremental Commitments on a given date pursuant to this
subsection 2.19 shall be in a minimum aggregate amount (for all Lenders
(including any Eligible Transferee who will become a Lender)) of at least
$10,000,000; provided, that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the following clause (iv),
(iv) the aggregate amount of all Incremental Commitments provided pursuant to
this subsection 2.19 shall not exceed $1,500,000,000 (v) all Committed Rate
Loans made pursuant to an Incremental Commitment (and all interest, fees and
other amounts payable thereon) shall be obligations under this Agreement and
(vi) all actions taken by the Company pursuant to this subsection 2.19 shall be
done in coordination with the Administrative Agent.

(b) At the time of the provision of Incremental Commitments pursuant to this
subsection 2.19, the Company, the Administrative Agent and each such Lender or
other Eligible Transferee which agrees to provide an Incremental Commitment
(each, an “Incremental Lender”) shall execute and deliver to the Administrative
Agent an Incremental Commitment Agreement, with the effectiveness of such
Incremental Lender’s Incremental Commitment to occur on the date set forth in
such Incremental Commitment Agreement, which date in any event shall be no
earlier than the date on which (w) all fees required to be paid in connection
therewith at the time of such effectiveness shall have been paid (including,
without limitation, any agreed upon up-front or arrangement fees), (x) all
Incremental Commitment Requirements are satisfied and (y) all other conditions
set forth in this subsection 2.19 shall have been satisfied. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Commitment Agreement, and at such time, (i) the Incremental Lender
shall be bound by and entitled to the benefits of this Agreement with respect to
its Incremental Commitment, (ii) the Aggregate Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Incremental Commitments, (iii) Schedule I and the “Commitment Percentage” of
each Lender shall be deemed modified to reflect the revised Commitments of the
affected Lenders and (iv) to the extent requested by any Incremental Lender,
promissory notes will be issued, at the Company’s expense, to such Incremental
Lender in conformity with the requirements of subsection 2.11(d).

(c) At the time of any provision of Incremental Commitments pursuant to this
subsection 2.19 (or at any later time as may be specified by the Administrative
Agent), the

 

-31-



--------------------------------------------------------------------------------

Company shall, in coordination with the Administrative Agent, repay outstanding
Committed Rate Loans of certain of the Lenders, and incur additional Committed
Rate Loans from certain other Lenders (including the Incremental Lenders), in
each case to the extent necessary so that all of the Lenders participate in each
outstanding Tranche (in the case of Eurodollar Loans) or borrowing (in the case
of Alternate Base Rate Loans), as the case may be, of Committed Rate Loans pro
rata on the basis of their respective Commitment Percentages (after giving
effect to any increase in the Aggregate Commitments pursuant to this subsection
2.19) and with the Company being obligated to pay to the respective Lenders any
costs of the type referred to in subsection 2.16 in connection with any such
repayment.

2.20 Termination Date Extension. Prior to (but not less than 60 days nor more
than 90 days prior to) the applicable Extension Date, the Company may make a
written request to the Administrative Agent, who shall forward a copy of each
such request to each of the Continuing Lenders, that the Final Termination Date
then in effect be extended to the date occurring twelve (12) months after such
then existing Final Termination Date. Such request shall be accompanied by a
certificate of a Responsible Officer of the Company stating that no Default or
Event of Default has occurred and is continuing. If, by the date which is 5
Business Days prior to the applicable Extension Date, Continuing Lenders holding
at least a majority of the Commitments held by Continuing Lenders agree thereto
in writing, the Final Termination Date, and the Individual Termination Date of
each Continuing Lender then consenting, shall be automatically extended to the
date occurring twelve (12) months after the then existing Final Termination
Date. The Administrative Agent shall notify the Company and each Lender of the
effectiveness of any such extension. No Lender shall be obligated to grant any
extensions pursuant to this subsection 2.20, and any such extension shall be in
the sole discretion of each such Lender. A Lender’s Individual Termination Date
shall not be so extended pursuant to this subsection 2.20 for (x) any Lender
that is a Non-Continuing Lender at the time such request for extension is made
and (y) any Continuing Lender at the time of such request that has not consented
in writing, within the time specified above, to any such request for the
extension thereof.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Loans herein
provided for, the Company hereby represents and warrants to the Administrative
Agent and to each Lender that:

3.1 Financial Condition. The consolidated balance sheet of the Company and its
consolidated Subsidiaries as at December 31, 2006 and as at March 31, 2007 and
the related consolidated statements of income and of cash flows for the fiscal
year or three-month period ended on such date, reported on (in the case of such
annual statements) by PricewaterhouseCoopers LLP, copies of which have
heretofore been furnished to each Lender, are complete and correct and present
fairly in all material respects the consolidated financial condition of the
Company and its consolidated Subsidiaries as at such date, and the consolidated
results of their operations and their consolidated cash flows for the fiscal
year or three-month period then ended, subject in the case of the March 31, 2007
statements to normal year-end adjustments. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods

 

-32-



--------------------------------------------------------------------------------

involved (except as disclosed therein). Neither the Company nor any of its
consolidated Subsidiaries had, at the date of the balance sheets referred to
above, any material Guarantee Obligation, contingent liabilities or liability
for taxes, long-term lease or unusual forward or long-term commitment,
including, without limitation, any material interest rate or foreign currency
swap or exchange transaction, which is not reflected in the foregoing statements
or in the notes thereto.

3.2 No Change. Since December 31, 2006, there has been no development or event
which has had a Material Adverse Effect.

3.3 Existence; Compliance with Law. Each of the Company and its Significant
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate, limited
liability company or partnership power and authority and the legal right to own
and operate all its material property, to lease the material property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation, limited liability company or
partnership and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing would not, in the aggregate, have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

3.4 Power; Authorization; Enforceable Obligations. The Company has full power
and authority and the legal right to make, deliver and perform this Agreement
and has taken all necessary action to authorize the execution, delivery and
performance by it of this Agreement. No material consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of this Agreement by
the Company or with the validity or enforceability of this Agreement against the
Company. This Agreement has been duly executed and delivered on behalf of the
Company. This Agreement constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar; No Default. The execution, delivery and performance of this
Agreement, the borrowings thereunder and the use of the proceeds of the Loans
will not (i) violate (x) any Requirement of Law or (y) the terms of (A) any
material indenture, mortgage, credit agreement or loan agreement to which the
Company or any of its Significant Subsidiaries is a party (each, a “Debt
Agreement”) or (B) any other Contractual Obligation of the Company or its
Significant Subsidiaries, and (ii) result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any (x) Requirement of Law, (y) any Debt Agreement or (z) any other
Contractual Obligation, other than, in the case of clauses (i)(x) and (ii)(x)
(in so far (and only so far) as such clauses relate to a Requirement of Law
described in clause (y) of the definition of “Requirement of Law”) and clauses
(i)(y)(B) and

 

-33-



--------------------------------------------------------------------------------

(ii)(z), any such violations or Liens that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing.

3.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against the Company or any of its Subsidiaries
or against any of its or their respective properties or revenues (a) with
respect to this Agreement or any Loan or any of the transactions contemplated
hereby or (b) except as previously disclosed in filings with the SEC, which
would reasonably be expected to have a Material Adverse Effect.

3.7 Investment Company Act. The Company is not an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

3.8 Federal Regulations. No part of the proceeds of any Loan hereunder will be
used directly or indirectly for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect. No part of any such proceeds shall be used to purchase or carry any
“Margin Stock”, as that term is defined in said Regulation U.

3.9 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code, except to the extent that any such occurrence or failure to comply
would not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period which would reasonably be expected to have
a Material Adverse Effect. Except for the Company’s Executive Retirement Plan
and Supplemental Executive Retirement Plan, the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by an amount which would
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Commonly Controlled Entity is currently subject to any liability for a
complete or partial withdrawal from a Multiemployer Plan which would reasonably
be expected to have a Material Adverse Effect.

3.10 Environmental Matters. Except to the extent that all of the following, in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect:

(a) To the knowledge of the Company, the facilities and properties owned, leased
or operated by the Company or any of its Subsidiaries (the “Properties”) do not
contain any Materials of Environmental Concern in amounts or concentrations
which (i) constitute a violation of, or (ii) could give rise to liability under,
any Environmental Law.

 

-34-



--------------------------------------------------------------------------------

(b) To the knowledge of the Company, the Properties and all operations at the
Properties are in compliance, and have in the last five years been in
compliance, in all material respects with all applicable Environmental Laws, and
there is no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Company or any of its Subsidiaries (the “Business”).

(c) Neither the Company nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the Business, nor does the Company have
knowledge or reason to believe that any such notice will be received or is being
threatened.

(d) To the knowledge of the Company, Materials of Environmental Concern have not
been transported or disposed of from the Properties in violation of, or in a
manner or to a location which could give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company, threatened, under any Environmental Law to
which the Company or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.

(f) To the knowledge of the Company, there has been no release or threat of
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of the Company or any Subsidiary in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

3.11 Purpose of Loans. This Agreement, and/or the proceeds of the Loans, will be
used (i) for the Company’s general corporate and working capital purposes and
(ii) to support the Company’s commercial paper, if any.

3.12 Restrictions on Subsidiaries. There are no restrictions on the Company or
any of its Significant Subsidiaries which prohibit or otherwise restrict the
transfer of cash or other assets (x) between the Company and any of its
Significant Subsidiaries or (y) between any Significant Subsidiaries of the
Company, other than (i) applicable restrictions of law (including tax laws)
imposed on Significant Subsidiaries by the jurisdictions in which such
Subsidiaries are incorporated or do business or (ii) other restrictions which,
in the aggregate, do not encumber a material amount of cash or other assets.

 

-35-



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Effective Date. This Agreement shall become effective upon the
satisfaction of the following conditions precedent:

(a) Execution of Agreement. The Administrative Agent shall have received one or
more counterparts of this Agreement, executed by a duly authorized officer of
each party hereto.

(b) Officer’s Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a certificate of a duly authorized officer of the
Company, dated the Effective Date, substantially in the form of Exhibit H with
appropriate insertions and attachments.

(c) Legal Opinion of Counsel. The Administrative Agent shall have received, with
a copy for each Lender, an opinion of William M. Haskel, Vice President and
Associate General Counsel of the Company, dated the Effective Date and addressed
to the Administrative Agent and the Lenders, substantially in the form of
Exhibit I. Such opinion shall also cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent shall
reasonably require.

(d) Fees. The Administrative Agent shall have received all fees due and payable
on or prior to the Effective Date, and, to the extent invoiced at least two
Business Days prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

(e) Existing 5-Year Credit Agreements. All commitments under the Existing 5-Year
Credit Agreements shall have terminated, and Loans under, and as defined in, the
Existing 5-Year Credit Agreements (if any) shall have been repaid in full,
together with all fees, accrued but unpaid interest and other amounts owing
thereunder.

(f) Subsection 4.2 Conditions. The conditions specified in subsections 4.2(a)
and (b) shall be satisfied on the Effective Date as if Loans were to be made on
such date.

(g) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

4.2 Conditions to All Loans. The obligation of each Lender to make any Loan to
be made by it hereunder (including the initial Loan to be made by it hereunder)
is subject to the satisfaction of the following conditions precedent on the date
of making such Loan:

(a) Representations and Warranties. The representations and warranties made by
the Company herein (except for, in the case of any Loan made after the Effective
Date, the representations and warranties set forth in subsections 3.2 and 3.6)
or which are contained in any certificate furnished at any time under or in
connection herewith shall be true and correct in all material respects on and as
of the date of such Loan as if made on and as of such date.

 

-36-



--------------------------------------------------------------------------------

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Loan to be
made on such date, unless such Default or Event of Default shall have been
waived in accordance with this Agreement.

(c) Additional Conditions to Bid Loans. If such Loan is made pursuant to
subsection 2.2, all conditions set forth in such subsection shall have been
satisfied.

(d) Additional Conditions to Committed Rate Loans. If such Loan is made pursuant
to subsection 2.1, all conditions set forth in such subsection shall have been
satisfied.

Each acceptance by the Company of a Loan shall be deemed to constitute a
representation and warranty by the Company as of the date of such Loan that the
applicable conditions in paragraphs (a), (b), (c) and/or (d) of this subsection
have been satisfied.

SECTION 5. COVENANTS

The Company hereby covenants and agrees that on the Effective Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated and the Loans, together with interest, Facility Fees and all
other amounts owing to the Administrative Agent or any Lender hereunder, are
paid in full, the Company shall and, in the case of subsections 5.3, 5.4, 5.5
and 5.6, shall cause each of its Significant Subsidiaries to, and in the case of
subsections 5.7, 5.8 and 5.10 shall cause each of its Subsidiaries to:

5.1 Financial Statements. Furnish to the Administrative Agent:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Company, a copy of the consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of income and retained earnings and of cash
flows of the Company and its consolidated Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification indicating that the scope of the audit was inadequate to permit
such independent certified public accountants to certify such financial
statements without such qualification, by PricewaterhouseCoopers LLP or another
firm of independent certified public accountants of nationally recognized
standing;

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
a copy of the Company’s Report on Form 10-Q, as filed with the SEC; and

(c) together with each financial statement delivered pursuant to clauses (a) and
(b), any certification to the SEC of such financial statements by the Company’s
chief executive officer and chief financial officer, in each case to the extent
required to be made publicly available as part of or accompanying such financial
statements;

 

-37-



--------------------------------------------------------------------------------

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or a Responsible Officer, as the case may be, and
disclosed therein). Any report, financial statement or other information
required to be delivered pursuant to this subsection 5.1 which has been posted
on the Company’s website at www.wyeth.com, at sec.gov/edaux/searches.htm or at
another website identified in a notice delivered to the Administrative Agent and
accessible by the Administrative Agent without charge shall be deemed to have
been furnished by the Company (it being agreed that upon the request of the
Administrative Agent, the Company shall deliver paper copies of any such report,
financial statement or other information to the Administrative Agent).

5.2 Certificates; Other Information. Furnish to the Administrative Agent;
provided that, with respect to any report, financial statement or other
information required to be delivered pursuant to subsection 5.2(c) which has
been posted on the Company’s website at www.wyeth.com, at
sec.gov/edaux/searches.htm or at another website identified in a notice
delivered to the Administrative Agent and accessible by the Administrative Agent
without charge shall be deemed to have been furnished by the Company (it being
agreed that upon the request of the Administrative Agent, the Company shall
deliver paper copies of any such report, financial statement or other
information to the Administrative Agent):

(a) concurrently with the delivery of the financial statements referred to in
subsection 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
subsection 5.1(a) above and the Report on Form 10-Q for the Company’s fiscal
quarters referred to in subsection 5.1(b) above, a certificate of a Responsible
Officer of the Company stating that, to the best of such Responsible Officer’s
knowledge, the Company during such period observed or performed all of its
covenants and other agreements, and satisfied every material condition,
contained in this Agreement to be observed, performed or satisfied by it, and
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate and such certificate shall
include the calculation required to indicate compliance with subsection 5.9;

(c) within thirty days after the same are sent, copies of all reports (other
than those otherwise provided pursuant to subsection 5.1 and those which are of
a promotional nature) and other financial information which the Company sends to
its stockholders, and within thirty days after the same are filed, copies of all
financial statements, non-confidential periodic reports and reports filed on
Form 8-K which the Company may make to, or file with, the SEC or any analogous
Governmental Authority (other than those otherwise provided pursuant to
subsection 5.1); and

(d) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

 

-38-



--------------------------------------------------------------------------------

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
taxes, assessments and governmental charges imposed upon it or upon its income
or profits or in respect of its property and any additional costs that are
imposed as a result of any failure to so pay, discharge or otherwise satisfy
such obligations, except when the amount or validity of such taxes, assessments,
charges and costs is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Company or its Subsidiaries, as the case may be.

5.4 Conduct of Business and Maintenance of Existence. Preserve, renew and keep
in full force and effect its corporate existence and take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its businesses; comply with all Requirements of Law applicable
to it except to the extent that failure to comply therewith would not, in the
aggregate, have a Material Adverse Effect; not enter into any business which is
material to the Company and its Subsidiaries taken as a whole, other than
business in which the Company and its Subsidiaries are engaged on the date
hereof and businesses directly related to such existing businesses.

5.5 Maintenance of Property; Insurance. Keep all material property useful and
necessary in its business in good working order and condition; maintain with
financially sound and reputable insurance companies insurance on all its
material property in at least such amounts and against at least such risks as
are usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to the Administrative Agent, upon
written request, full information as to the insurance carried; provided,
however, that the Company and its Subsidiaries may maintain self-insurance plans
to the extent companies of similar size and in similar businesses do so.

5.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its businesses and activities; and permit, during regular
business hours and upon reasonable notice by the Administrative Agent, the
Administrative Agent to visit and inspect any of its properties and examine and
make abstracts from any of its books and records (other than materials protected
by the attorney-client privilege and materials which the Company may not
disclose without violation of a confidentiality obligation binding upon it) at
any reasonable time and as often as may reasonably be desired, and to discuss
the business, operations, properties and financial and other condition of the
Company and its Significant Subsidiaries with officers and employees of the
Company and its Significant Subsidiaries and with its independent certified
public accountants.

5.7 Notices. Give notice to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

(a) within five Business Days after the Company knows or has reason to know
thereof, the occurrence of any material Default or Event of Default;

 

-39-



--------------------------------------------------------------------------------

(b) promptly, any litigation, or any investigation or proceeding known to the
Company, affecting the Company or any of its Significant Subsidiaries which
would reasonably be expected to have a Material Adverse Effect; and

(c) as soon as possible and in any event within 30 days after the Company knows
or has reason to know thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Company or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company proposes to take with
respect thereto, provided, however, that, with respect to any notice of any
event required to be furnished pursuant to clause (b) or (c) of this subsection,
such notice shall be deemed to have been furnished by the Company on the date
when such event is disclosed in the Company’s Form 10-K, 10-Q or 8-K, as the
case may be, posted on a website in conformity with the requirements of the
proviso appearing in the preamble of subsection 5.2.

5.8 Environmental Laws. (a) Comply with, and, to the extent permitted by
applicable law and the related leases, ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect;

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings would not reasonably be
expected to have a Material Adverse Effect; and

(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Company, any of its Significant Subsidiaries
or the Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
arise out of the gross negligence or willful misconduct of the party seeking
indemnification therefor. The agreements in this paragraph shall survive
repayment of the Loans and all other amounts payable hereunder.

 

-40-



--------------------------------------------------------------------------------

5.9 Consolidated Adjusted Indebtedness to Adjusted Capitalization. Not permit
the ratio of (i) Consolidated Adjusted Indebtedness to (ii) Adjusted
Capitalization at any time to exceed .60 to 1:00.

5.10 Liens, Etc. Not create or suffer to exist any Lien upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
assign any right to receive income, in each case to secure or provide for the
payment of any Indebtedness of any Person, other than (i) purchase money Liens
or purchase money security interests upon or in any property acquired or held by
it or any Subsidiary in the ordinary course of business to secure the purchase
price of such property or to secure indebtedness incurred solely for the purpose
of financing the acquisition of such property, (ii) Liens existing on such
property at the time of its acquisition (other than any such Lien created in
contemplation of such acquisition), (iii) Liens existing on the Effective Date
hereof, (iv) Liens on property financed through the issuance of industrial
revenue bonds in favor of the holders of such bonds or any agent or trustee
therefor, (v) Liens securing Indebtedness in an aggregate amount not in excess
of 15% of the Company’s Consolidated Tangible Assets, (vi) Liens on property
subject to escrow or similar arrangements established in connection with
litigation settlements, (vii) Liens incurred pursuant to a receivables
securitization or (viii) Permitted Liens.

SECTION 6. EVENTS OF DEFAULT

Upon the occurrence of any of the following events:

(a) The Company shall fail to pay any principal on any Loan when due in
accordance with the terms hereof on the maturity date thereof; or the Company
shall fail to pay any interest on any Loan or any fee or other amount payable
hereunder when due in accordance with the terms hereof and such failure shall
continue unremedied for five Business Days (or in the case of any other amount
that is not interest or a fee, three Business Days after the Company has
received from the Administrative Agent notice of said default); or

(b) Any representation or warranty made or deemed made by the Company herein or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been incorrect, false or misleading in any material respect on or as of the
date made or deemed made; or

(c) The Company shall (i) default in the due performance or observance of
subsection 5.9 (provided that no Default or Event of Default shall arise or
exist under this subsection 6(c)(i) in respect of such a breach if prior to the
time the Company is required to give notice to the Lenders under subsection
5.7(a) of such breach, such breach has been cured (determined on a pro forma
basis)), or (ii) default in any material respect in the observance or
performance of any other term, covenant or agreement contained in this Agreement
(other than as described in subsections 6(a) or 6(c)(i) above), and such default

 

-41-



--------------------------------------------------------------------------------

shall continue unremedied for a period of 30 days or more after written notice
thereof has been delivered to the Borrower by the Administrative Agent or the
Majority Lenders; or

(d) The Company or any of its Significant Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Loans)
or in the payment of any matured Guarantee Obligation beyond the period of grace
(not to exceed 30 days), if any, provided in the instrument or agreement under
which such Indebtedness or Guarantee Obligation was created; or (ii) default in
the observance or performance of any other agreement or condition relating to
any Indebtedness or Guarantee Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee Obligation to become payable;
provided that it shall not be a Default or an Event of Default under this
subsection 6(d) unless the aggregate principal amount of all Indebtedness and
all Guarantee Obligations of the Company and its Significant Subsidiaries as
described in preceding clauses (i) and (ii) equals at least $100,000,000; or

(e) (i) The Company or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Company or any such Significant Subsidiary shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Company or any such Significant Subsidiary any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Company or any such Significant Subsidiary any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Company or any such
Significant Subsidiary shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) the Company or any such Significant
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or

(f) One or more judgments or decrees shall be entered against the Company or any
of its Significant Subsidiaries involving in the aggregate a liability (not paid
when due or covered by insurance) of $100,000,000 or more and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 60 days from the entry thereof; or

 

-42-



--------------------------------------------------------------------------------

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Company or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Majority Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Company, any of its Significant Subsidiaries or any Commonly Controlled Entity
shall, or in the reasonable opinion of the Majority Lenders is likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; provided, however, it
shall not be a Default or Event of Default under this subsection 6(g), unless in
each of the cases set forth in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or

(h) Either (i) a “person” or a “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of more
than 25% of the then outstanding voting stock of the Company or (ii) a majority
of the Board of Directors of the Company shall consist of individuals who are
not Continuing Directors.

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (e) above in respect of the Company,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts owing under this Agreement
shall immediately become due and payable, and (B) if such event is any other
Event of Default, either or both of the following actions may be taken: (i) with
the consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Company declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Majority Lenders, the Administrative Agent may, or upon the request of the
Majority Lenders, the Administrative Agent shall, by notice of default to the
Company, declare the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section 6, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.

 

-43-



--------------------------------------------------------------------------------

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Appointment. Each Lender hereby irrevocably designates and appoints JPMCB as
the Administrative Agent of such Lender under this Agreement, and each such
Lender irrevocably authorizes JPMCB, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent. None of the
Syndication Agent, the Co-Documentation Agent or the Co-Lead Arrangers shall
have any duties under this Agreement or assume (or be deemed to have assumed)
any obligation or relationship of agency or trust with or for the Company or any
of its Subsidiaries.

7.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

7.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement (except for its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Company or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or for any failure
of the Company to perform its obligations hereunder. The Administrative Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance by the Company of any of the agreements contained
in, or conditions of, this Agreement (other than the receipt by the
Administrative Agent of the documents specified in subsection 4.1), or to
inspect the properties, books or records of the Company.

7.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Company),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Loan as the owner
thereof for all purposes unless (a) a written notice of assignment, negotiation
or transfer thereof shall have been filed with the Administrative Agent and
(b) the Administrative Agent shall have received the written agreement of such
assignee to be bound hereby as fully and to the same extent as if such

 

-44-



--------------------------------------------------------------------------------

assignee were an original Lender party hereto, in each case in form satisfactory
to the Administrative Agent. The Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement unless it shall
first receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Majority Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

7.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

7.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representation or warranty to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Company shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Company and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Company. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Company which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

7.7 Indemnification. The Lenders agree to indemnify the Administrative Agent (to
the extent not reimbursed by the Company and without limiting the obligation of
the

 

-45-



--------------------------------------------------------------------------------

Company to do so), ratably according to their respective Commitment Percentages
in effect on the date on which indemnification is sought under this subsection,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this subsection shall survive the termination of this Agreement and payment of
the Loans and all other amounts payable hereunder.

7.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Company as though the Administrative Agent were
not the Administrative Agent hereunder. With respect to its Loans made or
renewed by it, the Administrative Agent shall have the same rights and powers
under this Agreement as any Lender and may exercise the same as though it were
not the Administrative Agent, and the terms “Lender” and “Lenders” shall include
the Administrative Agent in its individual capacity.

7.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 15 days’ notice to the Company and the Lenders. If the
Administrative Agent shall resign as Administrative Agent under this Agreement,
then the Majority Lenders shall appoint from among the Lenders a successor
Administrative Agent for the Lenders, which successor (so long as no Default or
Event of Default then exists under subsection 6(a) or (e)) shall be approved by
the Company, whereupon such successor shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this subsection shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.

SECTION 8. MISCELLANEOUS

8.1 Amendments and Waivers. (a) Neither this Agreement nor any terms hereof may
be amended, supplemented, waived or modified except in accordance with the
provisions of this subsection. The Majority Lenders may, or, with the written
consent of the Majority Lenders, the Administrative Agent may, from time to
time, (x) enter into with the Company written amendments, supplements or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of the Lenders or of the Company hereunder
or (y) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the

 

-46-



--------------------------------------------------------------------------------

requirements of this Agreement or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any Loan, or reduce the stated rate of any interest or fee
payable hereunder (other than interest at the increased post-default rate) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
consent of each Lender directly affected thereby, or (ii) amend, modify or waive
any provision of this subsection or reduce the percentage specified in the
definition of Majority Lenders, or consent to the assignment or transfer by the
Company of any of its rights and obligations under this Agreement, in each case
without the written consent of all the Lenders, or (iii) amend, modify or waive
any provision of Section 7 without the written consent of the then
Administrative Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Company, the Lenders and the Administrative Agent. In the case of any
waiver, the Company, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

(b) If, in connection with any proposed change, waiver or amendment of or to any
of the provisions of this Agreement as contemplated by clauses (i) and (ii) of
the proviso appearing in the second sentence of subsection 8.1(a), the consent
of the Majority Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Company shall have
the right to replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to subsection 2.18, so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver or amendment.

(c) Notwithstanding anything to the contrary contained in clause (a) above of
this subsection 8.1, the Company, the Administrative Agent and each Incremental
Loan Lender may, in accordance with the provisions of subsection 2.19, enter
into an Incremental Commitment Agreement which supplements this Agreement on the
terms set forth therein.

8.2 Notices. Except as otherwise provided in Section 2, all notices, requests
and demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when received by the
respective party to whom sent, addressed as follows in the case of the Company
and the Administrative Agent, and as set forth in the Administrative
Questionnaire of the respective Lender in the case of any Lender, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Loans:

 

-47-



--------------------------------------------------------------------------------

The Company:   

Wyeth

Five Giralda Farms

Madison, New Jersey 07940

Attention: Treasurer

Facsimile: (973) 660-7174

Telephone: (973) 660-6460

with a copy to:

  

Senior Vice President and General Counsel

Facsimile: (973) 660-7050

Telephone: (973) 660-6138

The Administrative Agent:   

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, New York 10017

Attention: Stephanie Parker

Facsimile: (212) 270-6637

Telephone: (212) 270-0529

  

and

  

JPMorgan Chase Bank, N.A.

1111 Fannin, 10th Floor

Houston, Texas 77449

Attention: Vikki Toler

Facsimile: (713) 750-2782

Telephone: (713) 750-2949

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

8.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

8.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Loans and the making of the Loans,
provided that all such representations and warranties shall terminate on the
date upon which the Commitments have been terminated and all Loans and all other
amounts owing hereunder have been paid in full.

 

-48-



--------------------------------------------------------------------------------

8.5 Payment of Expenses and Taxes. (a) The Company agrees (i) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation, printing
and execution of, and any amendment, supplement or modification to, this
Agreement and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, together with the reasonable fees and disbursements of counsel to
the Administrative Agent, (ii) to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement and any such
other documents, including, without limitation, the fees and disbursements of a
single counsel to the Administrative Agent and to the several Lenders (or, to
the extent that such counsel determines that the interests of the Administrative
Agent and the Lenders materially differ, or that such representation would
reasonably be expected to be unadvisable from any party’s point of view, a
single counsel to the Administrative Agent and a single counsel to the several
Lenders), (iii) on demand, to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement and any such other documents, and (iv) to pay,
indemnify, and hold each Lender, the Administrative Agent, each of their
respective affiliates, and each officer, director, employee, agent and other
representative of the foregoing Persons (each, an “indemnified party”) harmless
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement and any such other documents
and the use, or proposed use, of proceeds of the Loans (all the foregoing,
collectively, the “indemnified liabilities”); provided, however, that the
Company shall have no obligation hereunder to any indemnified party with respect
to indemnified liabilities arising from (i) the gross negligence or willful
misconduct of such indemnified party, (ii) legal proceedings commenced against
such indemnified party by any security holder or creditor thereof arising out of
and based upon rights afforded such security holder or creditor solely in its
capacity as such or (iii) legal proceedings commenced against any Lender by any
other Lender or the Administrative Agent.

(b) To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against any indemnified party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any Loan
or the use of the proceeds thereof.

(c) The agreements in this subsection shall survive termination of the
Commitments and the repayment of the Loans and all other amounts payable
hereunder.

 

-49-



--------------------------------------------------------------------------------

8.6 Successors and Assigns; Participations; Purchasing Lenders. (a) This
Agreement shall be binding upon and inure to the benefit of the Company, the
Lenders, the Administrative Agent and their respective successors and assigns,
except that the Company may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender.

(b) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other entities (“Participants”) participating interests in any Loan owing to
such Lender, any Commitment of such Lender, or any other interest of such Lender
hereunder. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof and the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement. No
Lender shall transfer or grant any participation under which the Participant
shall have rights to approve any amendment to or waiver of this Agreement except
to the extent such amendment or waiver would (i) extend the scheduled maturity
of any Loan in which such Participant is participating, or reduce the stated
rate or extend the time of payment of interest or Facility Fees thereon (except
in connection with a waiver of interest at the increased post-default rate) or
reduce the principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without consent of any Participant if the Participant’s
participation is not increased as a result thereof) or (ii) consent to the
assignment or transfer by the Company of any of its rights and obligations under
this Agreement. In the case of any such participation, the Participant shall not
have any rights under this Agreement (the Participant’s rights against such
Lender in respect of such participation to be those set forth in the agreement
executed by such Lender in favor of the Participant relating thereto) and all
amounts payable by the Company hereunder shall be determined as if such Lender
had not sold such participation, provided that each Participant shall be
entitled to the benefits of subsections 2.15, 2.16 and 8.5 with respect to its
participation in the Commitments and the Loans outstanding from time to time;
provided that no Participant shall be entitled to receive any greater amount
pursuant to such subsections than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred.

(c) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell, pursuant to a
Commitment Transfer Supplement, to (i) any Lender or any affiliate thereof all
or any part of its rights and obligations under this Agreement, and (ii) with
the consent of the Administrative Agent and, so long as no Default or Event of
Default under subsection 6(a) or (e) is then in existence, the Company (in each
case, which consent shall not be unreasonably withheld or delayed), to one or
more additional banks or financial institutions (“Purchasing Lenders”), all or
any part of its rights and obligations under this Agreement, in the case of the
aforementioned clause (ii), in minimum amounts of $10,000,000 (or, if less, the
entire amount of such Lender’s obligations) so long as, in the case of each of
the aforementioned clauses (i) and (ii) hereof, after giving effect thereto, the
remaining Commitment of such selling Lender shall not be less than $10,000,000,

 

-50-



--------------------------------------------------------------------------------

unless such selling Lender has not retained any Commitment hereunder, and a
Commitment Transfer Supplement has been executed by such Purchasing Lender, such
transferor Lender (and, in the case of a Purchasing Lender that is not then a
Lender or an affiliate thereof, by the Administrative Agent and, to the extent
the consent of the Company is required as provided above, the Company), and
delivered to the Administrative Agent for its acceptance and recording in the
Register. Upon such execution, delivery, acceptance and recording, from and
after the Transfer Effective Date specified in such Commitment Transfer
Supplement, (x) the Purchasing Lender thereunder shall be a party hereto and, to
the extent provided in such Commitment Transfer Supplement, have the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(y) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement (and, in the case of a Commitment Transfer Supplement covering all or
the remaining portion of a transferor Lender’s rights and obligations under this
Agreement, such transferor Lender shall cease to be a party hereto). Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of Commitment Percentages arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under this Agreement. In connection
with any assignment contemplated hereby, the Purchasing Lender, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(d) The Administrative Agent shall maintain at its address referred to in
subsection 8.2 a copy of each Commitment Transfer Supplement delivered to it and
a register (the “Register”) for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Loans owing to,
each Lender from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by the Company at any reasonable time
and from time to time upon reasonable prior notice.

(e) Upon its receipt of a Commitment Transfer Supplement executed by a
transferor Lender and a Purchasing Lender (and, in the case of a Purchasing
Lender that is not then a Lender or an affiliate thereof, by the Administrative
Agent and, to the extent the consent of the Company is required pursuant to
subsection 8.6(c) above, the Company), together with payment to the
Administrative Agent (by the transferor Lender or the Purchasing Lender, as
agreed between them) of a registration and processing fee of $3,500 for each
Purchasing Lender listed in such Commitment Transfer Supplement, the
Administrative Agent shall (i) accept such Commitment Transfer Supplement,
(ii) record the information contained therein in the Register and (iii) give
prompt notice of such acceptance and recordation to the Lenders and the Company.

(f) The Company authorizes each Lender to disclose to any Participant or
Purchasing Lender (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Company and
its Affiliates which has been delivered to such Lender by or on behalf of the
Company pursuant to this Agreement or which has been delivered to such Lender by
or on behalf of the Company in connection with such Lender’s credit evaluation
of the Company and its Affiliates prior to becoming a party to this Agreement;
in each case subject to subsection 8.14.

 

-51-



--------------------------------------------------------------------------------

(g) At the time of each assignment pursuant to this subsection 8.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for Federal income
tax purposes, the respective assignee Lender shall provide to the Company and
the Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a 2.17 Certificate) described in subsection 2.17.

(h) Nothing herein shall prohibit any Lender from pledging or assigning any of
its rights under this Agreement (including, without limitation, any right to
payment of principal and interest under any Loan) to any Federal Reserve Bank in
accordance with applicable laws.

8.7 Adjustments; Set-off. (a) Each Lender agrees that if any Lender (a
“Benefited Lender”) shall at any time receive any payment of all or part of its
Committed Rate Loans, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in clause (e) of Section 6, or otherwise)
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Committed Rate Loans, or
interest thereon (except as expressly provided in subsection 2.18), such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Committed Rate Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. The Company agrees that
each Lender so purchasing a portion of another Lender’s Committed Rate Loan may
exercise all rights of payment (including, without limitation, rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Company, any such notice being expressly
waived by the Company to the extent permitted by applicable law, upon the
occurrence of any Event of Default, to setoff and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Company, or any part thereof
in such amounts as such Lender may elect, against and on account of the
obligations and liabilities of the Company to such Lender hereunder and claims
of every nature and description of such Lender against the Company, in any
currency, whether arising hereunder, under the Loans or under any documents
contemplated by or referred to herein or therein, as such Lender may elect,
whether or not such Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured.

 

-52-



--------------------------------------------------------------------------------

The aforesaid right of set-off may be exercised by such Lender against the
Company or against any trustee in bankruptcy, debtor in possession, assignee for
the benefit of creditors, receiver or execution, judgment or attachment creditor
of the Company, or against anyone else claiming through or against the Company
or any such trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default. Each
Lender agrees promptly to notify the Company and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

8.8 Table of Contents and Section Headings. The table of contents and the
Section and subsection headings herein are intended for convenience only and
shall be ignored in construing this Agreement.

8.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

8.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.11 Integration. This Agreement represents the agreement of the Company, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Company or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein.

8.12 Governing Law. This Agreement and the rights and obligations of the parties
under this Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

8.13 Consent to Jurisdiction and Service of Process. All judicial proceedings
brought against the Company with respect to this Agreement may be brought in any
state or federal court of competent jurisdiction in the State of New York, and,
by execution and delivery of this Agreement, the Company accepts, for itself and
in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Agreement
from which no appeal has been taken or is available. The Company irrevocably
agrees that all process in any such proceedings in any such court may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in subsection 8.2 or at such other address of which the Administrative
Agent shall have been notified pursuant thereto, such service being hereby

 

-53-



--------------------------------------------------------------------------------

acknowledged by the Company to be effective and binding service in every
respect. Each of the Company, the Administrative Agent and the Lenders
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens which it
may now or hereafter have to the bringing of any such action or proceeding in
any such jurisdiction. Nothing herein shall affect the right to serve process in
any other manner permitted by law or shall limit the right of any Lender to
bring proceedings against the Company in the court of any other jurisdiction.

8.14 Confidentiality. (a) Each of the Lenders agrees that it will maintain in
confidence, and will not disclose without the prior consent of the Company
(other than to its employees, directors, officers, auditors, counsel or other
advisors or to another Lender or to any affiliate of a Lender (it being
understood that such Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential)) any information with respect to the Company and its
Subsidiaries which is furnished pursuant to this Agreement or any documents
contemplated by or referred to herein or therein, except that any Lender may
disclose any such information (i) as has become generally available to the
public other than by a breach of this subsection 8.14, (ii) as may be required
or appropriate in any report, statement or testimony submitted to any municipal,
state or federal regulatory body having or claiming to have jurisdiction over
such Lender (or any of its affiliates) or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in connection with any litigation with respect to this Agreement or
in response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, or (iv) to any prospective Transferee in connection
with any contemplated transfer pursuant to subsection 8.6, provided that such
prospective Transferee shall have been made aware of this subsection 8.14 and
shall have agreed to be bound by its provisions as if it were a party to this
Agreement. In the case of clauses (ii) and (iii) of the preceding sentence
(other than disclosures to bank regulators and examiners pursuant to clause
(ii) of the preceding sentence), the applicable Lenders shall, to the extent not
prohibited by law, notify the Company of the proposed disclosure as far in
advance of such disclosure as practicable and use reasonable efforts to ensure
that any information so disclosed is accorded confidential treatment, provided
that if such Lenders are unable to notify the Company in advance of such
disclosure, such notice shall be delivered to the Company thereafter to the
extent permitted by law.

(b) EACH LENDER ACKNOWLEDGES THAT THE INFORMATION AS DESCRIBED IN SUBSECTION
8.14(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS AFFILIATES AND
THEIR RESPECTIVE

 

-54-



--------------------------------------------------------------------------------

SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

8.15 Acknowledgments. The Company hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
the Agreement;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company arising out of or in connection with
this Agreement and the relationship between the Administrative Agent and the
Lenders, on one hand, and the Company, on the other hand, in connection herewith
is solely that of debtor and creditor; and

(c) no joint venture exists among the Lenders with respect to this Agreement or
among the Company and the Lenders.

8.16 Waivers Of Jury Trial. The Company, the Administrative Agent and the
Lenders hereby irrevocably and unconditionally waive trial by jury in any legal
action or proceeding relating to this Agreement and for any counterclaim
therein.

8.17 Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies the
Company that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies the Company and other information
that will allow such Lender to identify the Company in accordance with the Act.

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by its proper and duly authorized
officers as of the day and year first above written.

 

WYETH By:  

/s/ Robert E. Landry

  Title: Treasurer JPMORGAN CHASE BANK, N.A.,     Individually and as
Administrative Agent By:  

/s/ Stephanie Parker

  Title: Executive Director CITICORP NORTH AMERICA INC. By:  

/s/ Peter Kettle

  Title: Director

CITICORP USA, INC.,

    as Syndication Agent

By:  

/s/ Peter Kettle

  Title: Director BANK OF AMERICA, N.A.,     Individually and as
Co-Documentation Agent By:  

/s/ Amie L. Edwards

  Title: Vice President THE BANK OF NOVA SCOTIA,     Individually and as
Co-Documentation Agent By:  

/s/ W. B. Hamilton

  Title: Director



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:  

/s/ Mary E. Evans

  Title: Associate Director By:  

/s/ Richard L. Tavrow

  Title: Director

UBS SECURITIES LLC,

    as Co-Documentation Agent

By:  

/s/ Mary E. Evans

  Title: Associate Director By:  

/s/ Richard L. Tavrow

  Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG WYETH, THE LENDERS PARTY HERETO FROM TIME TO TIME, J.P. MORGAN
SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS CO-LEAD ARRANGERS,
CITICORP USA INC., AS SYNDICATION AGENT, BANK OF AMERICA, N.A., THE BANK OF NOVA
SCOTIA AND UBS SECURITIES LLC, AS CO-DOCUMENTATION AGENTS AND JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT ABN AMRO BANK N.V. By:  

/s/ Alex Blodi

  Title: Managing Director By:  

/s/ Michele Costello

  Title: Director BANCA NAZIONALE DEL LAVORO S.p.A., NEW YORK BRANCH By:  

/s/ Antonio Labriola

  Title: Vice President By:  

/s/ Donna La Spina

  Title: Relationship Manager BARCLAYS BANK PLC By:  

/s/ Esther Carr

  Title: Manager COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES By:  

/s/ Robert S. Taylor, Jr.

  Title: Senior Vice President By:  

/s/ Karsten Duhn

  Title: Vice President



--------------------------------------------------------------------------------

INTESA SANPAOLO SpA By:  

/s/ Renato Carducci

  Title: General Manager By:  

/s/ D. Mara Lowenstein

  Title: General Counsel MORGAN STANLEY BANK By:  

/s/ Daniel Twenge

  Title: Authorized Signatory WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Jeanette A. Griffin

  Title: Director WILLIAM STREET COMMITMENT CORPORATION By:  

/s/ Mark Walton

  Title: Assistant Vice-President BANCO POPULAR DE PUERTO RICO, NEW YORK BRANCH
By:  

/s/ Hector J. Gonzalez

  Title: Vice President THE BANK OF NEW YORK By:  

/s/ Richard Fronapfel, Jr.

  Title: Vice President BANK OF TOKYO - MITSUBISHI UFJ TRUST COMPANY By:  

/s/ Lillian Kim

  Title: Vice President LEHMAN BROTHERS COMMERCIAL BANK By:  

/s/ Brain McNany

  Title: Authorized Signatory



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By:  

/s/ Peter J. Hallan

  Title: Vice President U.S. BANK N.A. By:  

/s/ Michael P. Dickman

  Title: Vice President



--------------------------------------------------------------------------------

COMMITMENTS

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 505,000,000

Citicorp North America Inc.

   $ 505,000,000

Bank of America, N.A.

   $ 250,000,000

The Bank of Nova Scotia

   $ 250,000,000

UBS Loan Finance LLC

   $ 250,000,000

ABN AMRO Bank N.V.

   $ 110,000,000

Banca Nazionale del Lavoro SpA, New York Branch

   $ 110,000,000

Barclays Bank PLC

   $ 110,000,000

Commerzbank AG, New York and Grand Cayman Branches

   $ 110,000,000

Intesa Sanpaolo SpA

   $ 110,000,000

Morgan Stanley Bank

   $ 110,000,000

Wachovia Bank, National Association

   $ 110,000,000

William Street Commitment Corporation

   $ 110,000,000

Banco Popular de Puerto Rico, New York Branch

   $ 60,000,000

The Bank of New York

   $ 60,000,000

Bank of Tokyo - Mitsubishi UFJ Trust Company

   $ 60,000,000

Lehman Brothers Commercial Bank

   $ 60,000,000

The Northern Trust Company

   $ 60,000,000

U.S. Bank N.A.

   $ 60,000,000

Total

   $   3,000,000,000.00